 

Exhibit 10.2

 

EXECUTION COPY

 

  

SECURITY AGREEMENT

 

dated as of February __, 2019

 

between

 

ACY SN 19002 LIMITED,

 

ACY SN 19003 LIMITED,

 

ACY E-175 LLC,

 

ACY SN 15129 LLC

 

and

 

THE LESSORS FROM TIME TO TIME PARTY HERETO,

as Mortgagors

 

and

 

WILMINGTON TRUST COMPANY

as Security Trustee and as Mortgagee

 

 

 

Aircraft Credit Facility

 

Up to $47,000,000

 

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 7       Section 1.01 Definitions 7      
ARTICLE II THE LOAN CERTIFICATES 7       Section 2.01 Form of Loan Certificates
7 Section 2.02 Issuance and Terms of Loan Certificates 8 Section 2.03 Certain
Accounts 9 Section 2.04 Method of Payment 10 Section 2.05 Application of
Payments 11 Section 2.06 Termination of Interest in Mortgaged Property 11
Section 2.07 Registration, Transfer and Exchange of Loan Certificates 12 Section
2.08 Mutilated, Destroyed, Lost or Stolen Loan Certificates 12 Section 2.09
Payment of Expenses on Transfer 13 Section 2.10 Prepayment of Loan Certificates
13 Section 2.11 Provisions Relating to Prepayment 15 Section 2.12 [Intentionally
Omitted.] 16 Section 2.13 Withholding Taxes; General Tax Indemnity 17 Section
2.14 Additional Costs 21       ARTICLE III RECEIPT, DISTRIBUTION AND APPLICATION
OF INCOME FROM THE MORTGAGED PROPERTY 23       Section 3.01 Rent Payment
Distribution; Event of Loss and Sale Proceeds 23 Section 3.02 Voluntary
Prepayment 24 Section 3.03 Payments After Event of Default 24 Section 3.04
Certain Payments 25 Section 3.05 Other Payments 26       ARTICLE IV COVENANTS OF
MORTGAGORS; EVENTS OF DEFAULT; REMEDIES OF MORTGAGEE 27       Section 4.01
Covenants of Mortgagors 27 Section 4.02 Event of Default 27 Section 4.03 Cure
Rights; Remarketing Period 29 Section 4.04 Remedies 33 Section 4.05 Return of
Aircraft, etc 33 Section 4.06 Remedies Cumulative 35 Section 4.07 Discontinuance
of Proceedings 35 Section 4.08 Waiver of Past Defaults 35 Section 4.09
Appointment of Receiver 35 Section 4.10 Mortgagee Authorized to Execute Bills of
Sale, etc 36 Section 4.11 Slovenian Mortgage 36       ARTICLE V PAYMENTS FROM
MORTGAGED PROPERTY ONLY 36       Section 5.01 Payments from Mortgaged Property
Only 36

 

-i- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE VI CERTAIN RIGHTS OF MORTGAGOR 36       Section 6.01
Certain Rights of Mortgagor 36       ARTICLE VII REPLACEMENT ENGINES 37      
Section 7.01 Replacement Engines 37       ARTICLE VIII SUPPLEMENTS AND
AMENDMENTS TO THIS SECURITY AGREEMENT AND OTHER DOCUMENTS 38       Section 8.01
Instructions of Majority; Limitations 38 Section 8.02 Amendments 39 Section 8.03
Action Upon Instructions 39       ARTICLE IX MISCELLANEOUS 40       Section 9.01
Termination of Security Agreement; Release of Liens 40 Section 9.02 No Legal
Title to Mortgaged Property in Participants 40 Section 9.03 Sale of Aircraft by
Mortgagee Is Binding 41 Section 9.04 Security Agreement for Benefit of
Mortgagors, Mortgagee and Holders of Loan Certificates 41 Section 9.05 No Action
Contrary to Lessee’s Rights Under any Lease 41 Section 9.06 Notices; Payments 41
Section 9.07 Severability 41 Section 9.08 No Oral Modification or Continuing
Waivers 41 Section 9.09 Successors and Assigns 41 Section 9.10 Headings 42
Section 9.11 Governing Law; Counterpart Form 42 Section 9.12 Concerning
Prospective International Interests 42 Section 9.13 Contractual Bail-In 42

 

Exhibit A – Form of Security Agreement Supplement   Exhibit B – Form of Loan
Certificate  

 

-ii- 

 

 

SECURITY AGREEMENT , dated as of February __, 2019, among ACY SN 19002 LIMITED,
a limited liability company incorporated under the laws of England (the “19002
Borrower”), ACY SN 19003 LIMITED, a limited liability company incorporated under
the laws of England (the “19003 Borrower”), ACY E-175 LLC, a limited liability
company organized under the laws of the State of Delaware (the “Republic
Borrower”), ACY SN 15129 LLC, a limited liability company organized under the
laws of the State of Delaware (the “Adria Borrower” and, together with the 19002
Borrower, the 19003 Borrower and the Republic Borrower, each individually a
“Borrower” and, collectively, the “Borrowers”), the Lessors from time to time
party hereto and identified as a “Mortgagor” in a Security Agreement Supplement
executed in connection herewith (together with the Borrowers, each a “Mortgagor”
and, collectively, the “Mortgagors”) and WILMINGTON TRUST COMPANY, as security
trustee under the Credit Agreement referred to below (in such capacity, the
“Security Trustee”) and as the mortgagee hereunder (in such capacity, the
“Mortgagee”).

 

WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Article I hereof;

 

WHEREAS, each Mortgagor (if applicable, by becoming a party to this Security
Agreement by its execution and delivery of a Security Agreement Supplement),
desires by this Security Agreement, among other things, (i) to provide for the
issuance by the Borrowers to the Participants of Loan Certificates evidencing
the loans made by the Participants to the Borrowers as provided in the Credit
Agreement and (ii) to provide for the assignment, mortgage and pledge by each
Mortgagor to the Mortgagee of, among other things, all of such Mortgagor’s
right, title and interest in and to the Aircraft identified in a Security
Agreement Supplement executed by such Mortgagor, and, except as hereinafter
expressly provided as to Excluded Payments and any maintenance reserves,
security deposits and supplemental rent payable under the relevant Lease, all of
such Mortgagor’s right, title and interest in, to and under the Lease with
respect to any such Aircraft and all payments and other amounts received
hereunder or thereunder in accordance with the terms hereof or thereof, as
security for such Mortgagor’s obligations to the Security Trustee, the Agent,
the Swap Counterparty and the Participants under the Loan Operative Documents
and for the benefit and security of the Security Trustee and the Participants;

 

WHEREAS, all things have been done to make each Loan Certificate, when executed
by a Borrower hereunder, the valid, binding and enforceable obligations of such
Borrower; and

 

WHEREAS, all things necessary to make this Security Agreement the valid, binding
and legal obligation of the Mortgagors for the uses and purposes herein set
forth, in accordance with its terms, have been done and performed and have
happened.

 

 

[Security Agreement]

 

GRANTING CLAUSE

 

NOW, THEREFORE, THIS SECURITY AGREEMENT WITNESSETH, that, to secure (i) the
prompt payment of the principal, Swap Breakage Loss, LIBOR Breakage, Liquidity
Breakage, interest on, and all other amounts due with respect to, all Loan
Certificates from time to time outstanding hereunder according to their tenor
and effect and to secure the performance and observance by the Mortgagors and
the Borrower Parent of all the agreements, covenants and provisions contained
herein and in the Credit Agreement, the Loan Certificates and the other Loan
Operative Documents, for the benefit of the Security Trustee, the Agent, the
Swap Counterparty and the Participants and the prompt payment of all amounts
from time to time owing under the Credit Agreement and the other Loan Operative
Documents to the Security Trustee, the Agent, the Swap Counterparty and the
Participants by the Mortgagors and the Borrower Parent, and (ii) each of the
Swap Obligations (collectively, the “Secured Obligations”), and for the uses and
purposes and subject to the terms and provisions hereof, and in consideration of
the premises and of the covenants herein contained, the acceptance of the Loan
Certificates by the holders thereof, and for other good and valuable
consideration the receipt and adequacy whereof are hereby acknowledged, each
Mortgagor does hereby grant, bargain, sell, assign, transfer, convey, mortgage,
pledge and confirm, unto the Security Trustee, its successors and assigns, for
the security and benefit of the Participants and the Swap Counterparty, a
security interest in and mortgage lien on all right, title and interest of such
Mortgagor in, to and under the following described property, rights and
privileges, whether now or hereafter acquired, other than Excluded Payments
(which collectively, excluding Excluded Payments but including all property
hereafter specifically subjected to the lien of this Security Agreement by the
terms hereof or any mortgage supplemental hereto, are included within the
property mortgaged hereunder and are referred to as the “Mortgaged Property”),
to wit:

 

(1)         each Aircraft more particularly described in each Security Agreement
Supplement to be executed and delivered as provided in this Security Agreement,
including the Airframe and Engines associated therewith, each of which Engines
has at least 1750 lbs. of thrust, as the same is now and will hereafter be
constituted, whether now owned by such Mortgagor or hereafter acquired, leased
or intended to be leased under any Lease, and in the case of such Engines,
whether or not any such Engine shall be installed in or attached to such
Airframe or any other airframe, together with (a) all Parts of whatever nature,
which are from time to time incorporated or installed in or attached to such
Airframe and Engines and which are either now owned or hereafter acquired,
including all substitutions, renewals and replacements of and additions,
improvements, accessions and accumulations to such Airframe and Engines (other
than substitutions, renewals, replacements, additions, improvements, accessions
and accumulations which constitute appliances, parts, instruments,
appurtenances, accessories, furnishings or other equipment excluded from the
definition of Parts) and (b) all Aircraft Documents;

 

(2)         each Lease more particularly described in each Security Agreement
Supplement to be executed and delivered as provided in this Security Agreement,
together with all rights, powers, privileges, options and other benefits of such
Mortgagor as lessor under any such Lease, including, without limitation, the
immediate and continuing right to receive and collect all Basic Rent, Return
Compensation Payments, income, revenues, issues, profits, insurance proceeds,
condemnation awards and other payments, tenders and security (but excluding any
security deposits, supplemental rent or maintenance reserves payable to such
Mortgagor under such Lease) now or hereafter payable to or receivable by such
Mortgagor under such Lease pursuant thereto, and the right of such Mortgagor to
execute any election or option or to give any notice, consent, waiver or
approval, to receive copies of all notices and other instruments or
communications, to accept surrender or redelivery of the Aircraft subject to
such Lease or any part thereof, as well as all the rights, powers and remedies
on the part of the Mortgagor as lessor under such Lease, to take such action
upon the occurrence of a Lease Event of Default thereunder, including the
commencement, conduct and consummation of legal, administrative or other
proceedings, in each case as shall be permitted by such Lease or by law, and to
do any and all other things whatsoever which the Mortgagor is entitled to do
under or in respect of such Lease and any right to restitution from any Lessee
under such Lease or any other person in respect of any determination of
invalidity of such Lease;

 

 2 

[Security Agreement]

 

(3)         each of the following documents:

 

(a)          any Lease Operative Document (other than any letter of credit
issued pursuant to any Lease in respect of any security deposits, maintenance
reserves or supplemental rent);

 

(b)          any IDERA (if applicable) and any Deregistration Power of Attorney;

 

(c)          the Adria Repossession Deed;

 

(d)          each Lease Management Agreement;

 

(e)          the Consent and Recognition of Rights Agreement; and

 

(f)          any and all other contracts, agreements and instruments relating to
any Airframe and/or any Engines, including any bills of sale, or any rights or
interests (including warranties) therein to which such Mortgagor is now or may
hereafter be a party (except for each Residual Value Guarantee (other than as
set forth in clause (8) below));

 

together with all rights, powers, privileges, licenses, easements, options and
other benefits of such Mortgagor under each contract, agreement and instrument
referred to in this clause (3), including, without limitation, the right to
receive and collect all payments to such Mortgagor thereunder now or hereafter
payable to or receivable by such Mortgagor pursuant thereto and the right of
such Mortgagor to execute any election or option or to give any notice, consent,
waiver or approval, to receive notices and other instruments or communications,
or to take any other action under or in respect of any thereof or to take such
action upon the occurrence of a default thereunder, including the commencement,
conduct and consummation of legal, administrative or other proceedings, in each
case as shall be permitted thereby or by law, and to do any and all other things
which such Mortgagor is entitled to do thereunder and any right to restitution
from any Lessee or any other person in respect of any determination of
invalidity of any thereof;

 

(4)         any Airframe Warranties and any Engine Warranties with respect to
any Aircraft;

 

(5)         each Swap Agreement, including, but not limited to, (x) all amounts
or payments of any kind now or hereafter payable to or receivable by such
Mortgagor under such Swap Agreement, as well as all rights of such Mortgagor to
enforce payment of any such amounts or payments, and (y) all rights of such
Mortgagor to exercise any election or option or to give or receive any notice,
consent, waiver or approval or to take any other action under or in respect of
such Swap Agreement, as well as the rights, powers and remedies on the part of
such Mortgagor, whether acting under such Swap Agreement or by statute or at law
or in equity, or otherwise, arising out of any default under such Swap
Agreement;

 

 3 

[Security Agreement]

 

(6)         the Collateral Accounts, the Cash Collateral Account and all moneys
and securities now or hereafter paid or deposited or required to be paid or
deposited into such accounts and held or required to be held by the Security
Trustee hereunder;

 

(7)         all rents, issues, profits, revenues and other income of the
property subjected or required to be subjected to the Lien of this Security
Agreement including all payments or proceeds payable to such Mortgagor after
termination of any Lease with respect to an Aircraft as the result of the sale,
lease or other disposition thereof, and all estate, right, title and interest of
every nature whatsoever of such Mortgagor in and to the same;

 

(8)         all payments and proceeds required to be paid to such Mortgagor
under each Residual Value Guarantee;

 

(9)         without limiting the generality of the foregoing, all insurance and
requisition proceeds paid or payable with respect to any Aircraft or any part
thereof, including but not limited to the insurance required under a Lease with
respect to such Aircraft;

 

(10)        without limiting the generality of the foregoing, all monies and
securities from time to time deposited or required to be deposited with the
Mortgagee pursuant to any terms of this Security Agreement or any Lease or
required hereby or by any Lease to be held by such Mortgagor under any Lease or
Mortgagee hereunder as security for the obligations of any Lessee under any
Lease or of such Mortgagor hereunder; and

 

(11)        all proceeds of the foregoing.

 

Excluding, however, in all events from each of foregoing clauses (1) through
(11) all Excluded Payments and the right to specifically enforce the same or to
sue for damages for the breach thereof as provided in the definition of
“Excluded Payments” and the rights under Section 6.01(d).

 

Notwithstanding the foregoing or anything herein to the contrary, the assignment
of the documents and instruments subject to the Granting Clause shall be subject
to the terms and conditions hereof, and the Lien of this Security Agreement is
subject to each Lease and all of the relevant Lessee’s rights thereunder.

 

Promptly following the delivery of its respective Security Agreement Supplement,
each Mortgagor shall deliver to the Mortgagee the original executed chattel
paper counterpart of the Lease as defined therein to the extent available to
such Mortgagor, including all amendments and letter agreements thereto.

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Mortgagee,
and its successors and permitted assigns, for the equal and proportionate
benefit and security of the Secured Parties, without any preference, distinction
or priority of any one Secured Party over any other Secured Party by reason of
priority of time of issue, sale, negotiation, date of maturity thereof or
otherwise for any reason whatsoever, and for the uses and purposes and in all
cases and as to all property specified in paragraphs (1) through (11) inclusive
above, subject to the terms and provisions set forth in this Security Agreement
(including, without limitation, Sections 6.01 and 9.05).

 

 4 

[Security Agreement]

 

It is expressly agreed that anything herein contained to the contrary
notwithstanding, each Mortgagor shall remain liable under the Granting Clause
Documents to which it is a party, to perform all of the obligations assumed by
it thereunder, except to the extent prohibited or excluded from doing so
pursuant to the terms and provisions thereof, and the Mortgagee and the Secured
Parties shall have no obligation or liability under the Granting Clause
Documents, other than to abide by the terms of such Granting Clause Documents
(including in respect of any Lessee’s rights of quiet enjoyment) by reason of or
arising out of the assignment hereunder, nor shall the Mortgagee or the Secured
Parties be required or obligated in any manner to perform or fulfill any
obligations of any Mortgagor under or pursuant to the Granting Clause Documents,
or, except as herein expressly provided, to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Each Mortgagor, as security for the obligations secured by the Mortgaged
Property, does hereby constitute the Mortgagee, exercisable upon the occurrence
and during the continuance of an Event of Default, the true and lawful attorney
of such Mortgagor, irrevocably during the continuance of an Event of Default,
granted for good and valuable consideration and coupled with an interest and
with full power of substitution, and with full power (in the name of such
Mortgagor or otherwise) to ask for, require, demand, receive, compound and give
acquittance for any and all monies and claims for monies (in each case including
insurance and requisition proceeds but in all cases excluding Excluded Payments,
any maintenance reserves or supplemental rent payable under a Lease and any
security deposit payable under a Lease) due and to become due under or arising
out of the Operative Documents, and all other property which now or hereafter
constitutes part of the Mortgaged Property, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or to take
any action or to institute any proceedings which the Mortgagee may deem to be
necessary or advisable in connection therewith. Without limiting the generality
of the foregoing, but subject to the rights of the Mortgagors under Sections
4.03 and 4.04(a), during the continuance of any Event of Default under this
Security Agreement, the Mortgagee shall have the right under such power of
attorney to accept any offer in connection with the exercise of remedies as set
forth herein of any purchaser to purchase any Airframe and any Engines and upon
such purchase to execute and deliver in the name of and on behalf of the
Mortgagor an appropriate bill of sale and other instruments of transfer relating
to such Airframe and Engines, to perform all other necessary or appropriate acts
with respect to any such purchase, and in its discretion to file any claim or
take any other action or proceedings, either in its own name or in the name of
any Mortgagor or otherwise, which the Mortgagee may deem necessary or
appropriate to protect and preserve the right, title and interest of the
Mortgagee in and to such Rents and other sums and the security intended to be
afforded hereby; provided, that no action of the Mortgagee pursuant to this
paragraph shall increase the obligations or liabilities of any Mortgagor to any
person beyond those obligations and liabilities specifically set forth in this
Security Agreement and in the other Operative Documents. The Mortgagee shall
direct any Lessee, so long as this Security Agreement shall not have been fully
discharged, to make all payments of Rent (other than Excluded Payments), Return
Compensation Payments and all other amounts which are required to be paid to or
deposited with a Mortgagor pursuant to any Lease (other than Excluded Payments,
any maintenance reserves or supplemental rent payable under such Lease and any
security deposit payable under such Lease) directly to, or as directed by, the
Mortgagee at such address or addresses as the Mortgagee shall specify, for
application as provided in Article III of this Security Agreement.
Notwithstanding such direction, if any of the above amounts that are required to
be transferred to the Mortgagee are transferred to such Mortgagor, such
Mortgagor agrees that promptly upon receipt thereof, it will transfer to the
Mortgagee any and all monies from time to time received by it constituting part
of the Mortgaged Property, for distribution by the Mortgagee pursuant to this
Security Agreement.

 

 5 

[Security Agreement]

 

Each Mortgagor agrees that at any time and from time to time, upon the written
request of the Mortgagee, such Mortgagor shall promptly and duly execute and
deliver or cause to be duly executed and delivered any and all such further
instruments and documents as the Mortgagee may reasonably deem necessary or
desirable to perfect, preserve or protect the mortgage, security interests and
assignments created or intended to be created hereby or to obtain for the
Mortgagee the full benefits of the assignment hereunder and of the rights and
powers herein granted.

 

Each Mortgagor hereby represents and warrants that it has not assigned or
pledged, and hereby covenants and agrees that it will not assign or pledge, so
long as the assignment hereunder shall remain in effect, and the lien hereof
shall not have been released pursuant to Section 9.01 hereof, any of its right,
title or interest hereby assigned to the Mortgaged Property, to anyone other
than the Mortgagee, and that it will not, except as otherwise provided in this
Security Agreement (including, but not limited to, Sections 4.03 and 6.01),
except with the written consent of the Mortgagee (such consent not to be
unreasonably withheld or delayed), and except with respect to Excluded Payments
to which it is entitled:

 

(a)        accept any payment from any Lessee Party under any Operative Document
(other than any security deposit and/or maintenance reserves and/or supplemental
rent payable under the relevant Lease);

 

(b)        enter into any agreement amending or supplementing any Lease, any
Residual Value Guarantee or any other Lease Operative Document;

 

(c)        except as expressly provided herein in respect of Day-to-Day
Operational Matters, execute any waiver or modification of, or consent under,
the terms of any Lease, any Residual Value Guarantee or any other Lease
Operative Document;

 

(d)        settle or compromise any claim against any Lessee Party arising under
any Lease Operative Document or against Bombardier Inc. arising under any
Residual Value Guarantee; or

 

(e)        submit or consent to the submission of any dispute, difference or
other matter against the Lessee or any other Lessee Party arising under or in
respect of any Lease Operative Document or against Bombardier Inc. arising under
or in respect of any Residual Value Guarantee to arbitration thereunder (unless
submission is required thereunder, in which case such Mortgagor shall notify the
Mortgagee of such submission as soon as practicable).

 

 6 

[Security Agreement]

 

Each Mortgagor hereby further agrees that it will not without the written
consent of the Mortgagee:

 

(a)        receive or collect or agree to the receipt or collection of any
payment of Rent, including, without limitation, Basic Rent, Return Compensation
Payments or any other payment to be made pursuant to any Lease prior to the date
for the payment thereof provided for by such Lease or assign, transfer or
hypothecate (other than to the Mortgagee hereunder and under the Security
Documents) any payment of Rent, including, without limitation, Basic Rent,
Return Compensation Payments or any other payment to be made to such Mortgagor,
pursuant to any Lease or any other Lease Operative Document, then due or to
accrue in the future under such Lease in respect of the Airframe and Engines
subject thereto but in all cases excluding Excluded Payments, any maintenance
reserves or supplemental rent payable under a Lease or any security deposits
payable under a Lease; or

 

(b)        sell, mortgage, transfer, assign or hypothecate (other than to the
Mortgagee hereunder) its interest in any Aircraft, any Airframe, or any Engine
or any part thereof or in the Aircraft Documents or in any amount to be received
by it from the use or disposition of such Airframe or Engines, other than
amounts distributed to it pursuant to Article III hereof.

 

It is hereby further agreed that any and all property otherwise meeting the
definition of Mortgaged Property which is hereafter acquired by any Mortgagor
shall ipso facto, and without any further conveyance, assignment or act on the
part of such Mortgagor or the Mortgagee, become and be subject to the Lien and
security interest herein granted as fully and completely as though specifically
described herein, but nothing contained in this paragraph shall be deemed to
modify or change the obligations of such Mortgagor contained in the foregoing
paragraphs.

 

Each Mortgagor hereby ratifies and confirms any Lease to which it is a party and
does hereby agree that it will not violate any covenant or agreement made by it
therein, herein or in any other Operative Document.

 

Notwithstanding the Granting Clause or anything to the contrary herein, there is
hereby excluded from the foregoing sale, transfer, assignment, grant, pledge and
security interest all Excluded Payments.

 

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01   Definitions .  For all purposes of this Security Agreement the
terms used herein in capitalized form but not defined herein are used as defined
in the Credit Agreement.

 

ARTICLE II

 

THE LOAN CERTIFICATES

 

Section 2.01   Form of Loan Certificates.  The Loan Certificates for each Loan
shall be substantially in the form set forth in Exhibit B hereto.

 

 7 

[Security Agreement]

 

Section 2.02   Issuance and Terms of Loan Certificates.

 

(a)        Loan Certificates .  On the Drawdown Date for a Loan, there shall be
issued and delivered to each Participant one or more Loan Certificates dated
such Drawdown Date, captioned as having been issued in connection with the
Aircraft related to such Loan, and payable to such Participant, in an aggregate
Original Amount equal to the amount of such Participants’ portion of such Loan.
Subject to Section 2.02(e), each Loan Certificate shall bear interest at the
Debt Rate for such Loan (calculated on the basis of a year of 360 days and
actual number of days elapsed) on the unpaid Original Amount thereof from time
to time outstanding, payable in arrears on each Payment Date for such Loan;
provided that each Loan Certificate shall instead bear interest at the Past Due
Rate (calculated on the basis of a 360 day year and actual number of days
elapsed) on any part of the Original Amount thereof, and any accrued interest,
in each case not paid when due for any period during which the same shall be
overdue. Interest payable on any Payment Date shall be in respect of the
Interest Period ending on or about such date. Each Loan Certificate shall mature
on the applicable Maturity Date. The Original Amounts of the Loan Certificates
shall be payable on the dates and in the installments set forth in the
Amortization Schedule for such Loan Certificates. Notwithstanding the foregoing,
the final payment made under each Loan Certificate shall be in an amount
sufficient to discharge in full the unpaid Original Amount, and all accrued and
unpaid interest on, and any other amounts due under, such Loan Certificate.

 

(b)        Notwithstanding anything to the contrary herein, if any date on which
a payment under any Loan Certificate becomes due and payable is not a Business
Day then such payment shall not be made on such scheduled date but shall be made
on the immediately succeeding Business Day; provided that, if such succeeding
Business Day would fall in the next calendar month, then such payment shall be
made on the immediately preceding Business Day.

 

(c)        Each Loan Certificate shall be executed by the Borrower who borrowed
the related Loan by an authorized signatory of such Borrower. Each Loan
Certificate bearing the signatures of individuals who were at any time the
authorized signatories of any Borrower shall bind such Borrower, notwithstanding
that such individuals or any of them have ceased to be authorized signatories
prior to the execution and delivery of such Loan Certificates or at the
respective dates of such Loan Certificates. Each Loan Certificate shall be dated
the Drawdown Date for the Loan to which such Loan Certificate relates, whether
issued on such date or a later date.

 

(d)        The aggregate principal amount of all Loan Certificates to be issued
and outstanding hereunder shall not at any time exceed the Total Commitment.

 

(e)        If a Market Disruption Event occurs, each affected Participant will
be entitled, so long as the Market Disruption Event shall continue, to charge
interest on the principal amount of the Loans held by such Participant for each
Interest Period during which such Market Disruption Event is continuing, at a
per annum rate equal to for each affected Interest Period, the sum of the cost
of funds to such affected Participant for such Interest Period and the relevant
Applicable Margin. The report by any Participant to the Agent of its cost of
funds for any Interest Period shall be promptly provided to the Borrowers and,
absent manifest error, shall be conclusive and shall constitute a certification
by such Participant that the interest rate so provided is an accurate and fair
calculation of its Treasury-assessed funding costs for such Interest Period,
which assessment has been made on a fair and non-discriminatory basis. As of the
date hereof, no Market Disruption Event exists.

 

 8 

[Security Agreement]

 

 Section 2.03   Certain Accounts.

 

(a)        Collateral Accounts.  Each Borrower or Lessor, as the context may
require, shall establish prior to the relevant Drawdown Date at the Security
Trustee an account (each a “Collateral Account” and together the “Collateral
Accounts”) in the name of and under the control of the Security Trustee, into
which all Basic Rent, Return Compensation Payments and any Event of Loss
proceeds, and any other amounts payable by the relevant Lessee to such Mortgagor
under the relevant Lease (including proceeds of insurance but excluding any
Excluded Payment, any maintenance reserves or supplemental rent payable under
such Lease and any security deposit payable under such Lease), and all amounts
payable in connection with the Loan related to the related Aircraft under the
Loan Operative Documents, including without limitation any amounts payable to
the relevant Borrower under a Swap Agreement with respect thereto, shall be
deposited into the relevant Collateral Account. The balance from time to time in
the Collateral Accounts shall be under the control of the Security Trustee and
shall constitute part of the Mortgaged Property hereunder and shall not
constitute payment of the Secured Obligations until applied as herein provided
and shall be subject to withdrawal only as provided herein. All amounts
deposited into the Collateral Accounts shall be applied in the manner set forth
in Section 3.01 (subject to Section 3.02 or 3.03, as the case may be). Subject
to the foregoing, the relevant Mortgagor and the Security Trustee hereby
irrevocably instruct Wilmington Trust Company to apply amounts on deposit in the
Collateral Accounts in the manner set forth in Section 3.01, 3.02 or 3.03, as
the case may be. Such Mortgagor and the Security Trustee agree that any amounts
received into the relevant Collateral Account and not immediately applied
pursuant to Section 3.01 or 3.02 may be invested from time to time in Agreed
Investments unless otherwise instructed by the relevant Mortgagor, or, following
the occurrence of a Default or an Event of Default which is continuing, the
Required Participants, and that any income earned or losses incurred on such
investments will be for the account of the relevant Mortgagor (where funds
credited to such Collateral Account are invested). For the avoidance of doubt,
the Mortgagee and each Mortgagor agrees that any maintenance reserves or
supplemental rent payable under a Lease and any security deposit payable under a
Lease that is deposited in a Collateral Account may be paid to the relevant
Mortgagor or the Borrower Parent.

 

(b)        Cash Collateral Account.  The relevant Mortgagor shall establish at
the Security Trustee prior to the Drawdown Date for the Adria Aircraft an
account (the “Cash Collateral Account”) in the name of and under the control of
the Security Trustee into which there shall be deposited from time to time the
Adria Cash Collateral Amount, the Air Nostrum Excess Amounts and any Excess Sale
Proceeds in accordance with Section 2.10(b)(ii). The balance from time to time
in the Cash Collateral Account shall constitute part of the Mortgaged Property
hereunder and shall not constitute payment of the Secured Obligations until
applied as herein provided and shall be subject to withdrawal only as provided
herein and in the Credit Agreement. The Security Trustee shall (i) automatically
apply the relevant portion of the Adria Cash Collateral Amount to the relevant
Collateral Account for application in accordance with Section 4.03(a) hereof
and/or in accordance with Section 5.1(s) of the Credit Agreement, (ii) in
accordance with Section 3.03 hereof, apply the amounts held in the Cash
Collateral Account, if applicable, (iii) in accordance with Section 2.10(a)(iii)
hereof, apply the amounts held in the Cash Collateral Account to prepay in full
the Adria Prepayment Amount and (iv) in accordance with Section 9.01 hereof,
return the Adria Cash Collateral Amount to the relevant Mortgagor at such time
as the Lien hereof is terminated.

 

 9 

[Security Agreement]

 

(c)        Agreed Investments.  Each Mortgagor acknowledges that shares or
investments in any Agreed Investments shall not be obligations of the Security
Trustee, nor its Affiliates, except that any Agreed Investments that rely on the
credit and backing of the Security Trustee and/or its Affiliates, as set forth
in subsection (c) of the definition of Agreed Investments in the Credit
Agreement, or other investment obligations of any kind of the Security Trustee
and/or its Affiliates, regardless of whether such obligations are insured, shall
be considered to be obligations of the Security Trustee or its Affiliates
repayable according to the terms of such obligations. For avoidance of doubt any
obligations that are obligations of the Security Trustee and/or its Affiliates
shall be obligations of the Security Trustee and/or its Affiliates in their
capacity as bank or trust companies that are members of the Federal Reserve
System, and not obligations of the Security Trustee in its capacity as security
trustee under the Operative Documents.

 

(d)        Control.  This Security Agreement is intended to be an authenticated
record to establish control of each of the Collateral Accounts and the Cash
Collateral Account within the meaning of Section 9-104(a)(2) of the UCC and is
entered into to perfect the Security Trustee’s security interest in the
Mortgaged Property in accordance with Section 9-314(a) of the UCC. Prior to or
concurrently with the execution and delivery of this Security Agreement, the
relevant Mortgagor shall file such financing statements and other documents in
such offices as the Security Trustee may reasonably request to perfect the
security interests granted hereby. For purposes of Article 9 of the UCC and with
respect to the Collateral Accounts and the Cash Collateral Account, the Security
Trustee and the Mortgagor agree that the State of New York is the Security
Trustee’s jurisdiction.

 

Section 2.04   Method of Payment.  The Original Amount of, interest and other
amounts due under each Loan Certificate or hereunder will be payable in Dollars
by wire transfer in federal or other immediately available funds, on the due
date of payment to the Collateral Account with respect to the Loan related to
such Loan Certificate for the Security Trustee’s distribution among the Secured
Parties in the manner provided herein. The Mortgagee will pay or cause to be
paid all amounts payable by the Borrowers hereunder and under such holder’s Loan
Certificate or Loan Certificates to such holder or a nominee therefor (including
all amounts distributed pursuant to Article III of this Security Agreement) by
transferring, or causing to be transferred, by wire transfer in immediately
available funds in Dollars, prior to 2:00 p.m., New York City time, on the due
date of payment, to an account maintained by such holder with a bank located in
the continental United States the amount to be distributed to such holder, for
credit to the account of such holder maintained at such bank. Any payment made
hereunder shall be made without any presentment or surrender of any Loan
Certificate. Prior to the due presentment for registration of transfer of any
Loan Certificate, the Borrower party to such Loan Certificate and the Mortgagee
shall deem and treat the person in whose name any Loan Certificate is registered
on the Loan Certificate Register as the absolute owner and holder of such Loan
Certificate for the purpose of receiving payment of all amounts payable with
respect to such Loan Certificate and for all other purposes, and none of the
Borrowers or the Mortgagee shall be affected by any notice to the contrary.

 

 10 

[Security Agreement]

 

Section 2.05   Application of Payments.  In the case of each Loan Certificate,
each payment of Original Amount and interest or other amounts due thereon shall
be applied:

 

first, to the payment of Swap Breakage Loss, if any, LIBOR Breakage, if any,
Liquidity Breakage, if any, and any other amount due under such Loan Certificate
(other than amounts referred to below);

 

second, to the payment of accrued interest on the unpaid portion of the Original
Amount of such Loan Certificate then due and owing (including any interest on
any overdue portion of the Original Amount, and to the extent permitted by law,
interest thereon at the Past Due Rate);

 

third, to the payment of the portion of the Original Amount of such Loan
Certificate then due thereunder; and

 

fourth, if applicable pursuant to Section 2.10 or 2.11, the balance, if any,
remaining thereafter, to the payment of the Original Amount of such Loan
Certificate remaining unpaid (provided that such Loan Certificate shall not be
subject to prepayment except as provided in Section 2.10 and 2.11).

 

The amounts paid pursuant to clause “fourth” above shall be applied to the
installments of Original Amount of such Loan Certificate in the inverse order of
their maturity.

 

Section 2.06   Termination of Interest in Mortgaged Property.  Subject to
Section 9.01, the Security Trustee shall not have any further interest in, or
other right with respect to, the Mortgaged Property when and if the Original
Amount of and accrued interest on and other amounts then due under all Loan
Certificates and all other sums then payable to the Security Trustee and each
Participant and the Swap Counterparty hereunder and under the other Loan
Operative Documents by the Borrower Parties, including without limitation, Swap
Breakage Loss, LIBOR Breakage, Liquidity Breakage and amounts necessary to
reimburse the Security Trustee and each Participant for payments made pursuant
to Section 6.4 of the Credit Agreement (to the extent not previously reimbursed)
shall have been indefeasibly paid in full (except for any obligations explicitly
stated to survive such repayment and the termination of the Loan Operative
Documents).

 

 11 

[Security Agreement]

 

Section 2.07   Registration, Transfer and Exchange of Loan Certificates.

 

(a)        The Mortgagee shall keep, as agent for the Borrowers, a register (the
“Loan Certificate Register”) in which the Mortgagee shall provide for the
registration of Loan Certificates and the registration of transfers and
exchanges of Loan Certificates. The Loan Certificate Register shall be kept at
the Mortgagee’s Office, and the Mortgagee is hereby appointed “Loan Certificate
Registrar” for the purpose of registering Loan Certificates and transfers and
exchanges of Loan Certificates as herein provided. A holder of any Loan
Certificate intending to transfer such Loan Certificate, shall surrender such
Loan Certificate to the Mortgagee at the Mortgagee’s Office, together with a
written request from the registered holder thereof (a copy of which shall be
delivered concurrently to the Borrower party to such Loan Certificate) for the
issuance of a new Loan Certificate, specifying the name and address of the new
holder or holders. Upon surrender for registration of transfer of any Loan
Certificate, the Borrower party to such Loan Certificate shall execute and
deliver, in the name of the designated transferee or transferees, one or more
new Loan Certificates on the same terms as the replaced Loan Certificate and in
the then outstanding portion of the Original Amount of the Loan Certificate
being transferred. At the option of any holder, Loan Certificates may be
exchanged for other Loan Certificates of any authorized denominations of the
same aggregate outstanding Original Amount as the Loan Certificates to be
exchanged, and on the same terms as the Loan Certificate(s) to be exchanged,
upon surrender of the Loan Certificates to be exchanged to the Mortgagee at the
Mortgagee’s Office. Each new Loan Certificate issued upon transfer or exchange
shall be in an Original Amount of not less than $1,000,000 (or, in either case,
such lesser amount as shall constitute 100% of the outstanding principal amount
of such transferred or exchanged Loan Certificate). Whenever any Loan
Certificates are so surrendered for exchange, the Borrower party thereto shall
execute and deliver the Loan Certificates which the holder making the exchange
is entitled to receive pursuant to the terms hereof. All Loan Certificates
issued upon any registration of transfer or exchange of Loan Certificates
meeting the requirements of this Security Agreement shall be the valid
obligations of the Borrower party thereto evidencing the same respective
obligations, and entitled to the same security and benefits under this Security
Agreement, as the Loan Certificates surrendered upon such registration of
transfer or exchange. Every Loan Certificate presented or surrendered for
registration of transfer, shall (if so required by the Mortgagee) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Mortgagee duly executed by the holder or such holder’s
attorney duly authorized in writing. The Mortgagee shall make a notation on each
new Loan Certificate of the amount of all payments of Original Amount previously
made on the old Loan Certificate or Loan Certificates with respect to which such
new Loan Certificate is issued and the date to which interest on such old Loan
Certificate or Loan Certificates has been paid. Interest shall be deemed to have
been paid on such new Loan Certificate to the date on which interest shall have
been paid on such old Loan Certificate, and all payments and prepayments of the
Original Amount of such old Loan Certificate shall be deemed to have been made
thereon. The Mortgagee will promptly notify the Borrower party thereto of each
registration of a transfer of a Loan Certificate. Notwithstanding the foregoing,
no transfer of a Loan Certificate shall be made hereunder unless (i) the
transfer meets the requirements of Section 7.4 of the Credit Agreement and (ii)
the transferring holder shall give prior or contemporaneous notice to the
Borrower party to such Loan Certificate of such transfer, which notice shall
identify the proposed new holder and provide contact information for such
holder, and the proposed new holder shall accept all the terms and conditions
applicable to a Participant and holder of a Loan Certificate under the terms of
the Credit Agreement, this Security Agreement, the Loan Certificates and the
other Loan Operative Documents to and for the benefit of such Borrower.

 

Section 2.08   Mutilated, Destroyed, Lost or Stolen Loan Certificates.  If any
Loan Certificate shall become mutilated, destroyed, lost or stolen, the Borrower
party thereto shall, upon the written request of the holder of such Loan
Certificate, execute and deliver in replacement thereof a new Loan Certificate,
payable in the same outstanding Original Amount, dated the same date and
captioned as issued in connection with the Aircraft related thereto. If the Loan
Certificate being replaced has become mutilated, such Loan Certificate shall be
surrendered to the Mortgagee and a photocopy thereof shall be furnished to the
Borrower party thereto. If the Loan Certificate being replaced has been
destroyed, lost or stolen, the holder of such Loan Certificate shall furnish to
the Borrower party thereto and the Mortgagee such security or indemnity as may
be required by them to hold such Borrower and the Mortgagee harmless in respect
thereof and evidence satisfactory to such Borrower and the Mortgagee of the
destruction, loss or theft of such Loan Certificate and of the ownership
thereof.

 

 12 

[Security Agreement]

 

Section 2.09   Payment of Expenses on Transfer.  Upon the issuance of a new Loan
Certificate or Loan Certificates pursuant to Section 2.07 or 2.08 hereof, the
Borrower party to such Loan Certificate or such Loan Certificates and/or the
Mortgagee may require from the party requesting such new Loan Certificate or
Loan Certificates payment of a sum to reimburse such Borrower and the Mortgagee
for, or to provide funds for, the payment of any Tax or other governmental
charge in connection therewith or any other charges and expenses paid or payable
by such Borrower or the Mortgagee.

 

Section 2.10   Prepayment of Loan Certificates.

 

(a)

 

(i)           On at least 15 Business Days’, or such shorter period as may be
agreed by the Agent, prior irrevocable written notice to the Agent, a Borrower
may voluntarily prepay on any Payment Date in respect of a Loan specified in its
notice of prepayment all Loan Certificates with respect to such Loan in full,
together with accrued interest thereon to the date of prepayment plus all Swap
Breakage Loss, if any, LIBOR Breakage, if any, any Prepayment Fee (if
applicable) and all other amounts then due and payable hereunder, under the Loan
Certificates and under the other Loan Operative Documents; provided that any
partial prepayments shall be in an amount not less than $5,000,000 and in
multiples of $1,000,000 thereafter.

 

(ii)        In addition, if any Participant shall bring a claim in respect of
(x) Additional Costs under Section 2.14 of this Security Agreement, (y) Taxes
under Section 2.13 of this Security Agreement or (z) a Market Disruption Event
under Section 2.02(e) of this Security Agreement, the relevant Borrower may
effect a prepayment of all of the Loan Certificates of such Participant as
provided in this Section 2.10(a) on ten Business Days’ notice.

 

(iii)        If all of the Loan Certificates in respect of the Air Nostrum
Aircraft have been repaid in full and the amounts held in the Cash Collateral
Account are sufficient to repay the Loan Certificates in respect of the Adria
Aircraft in full, together with accrued interest thereon to the date of
prepayment, all Swap Breakage Loss, if any, LIBOR Breakage, if any, any
Prepayment Fee and all other amounts then due and payable hereunder, under the
relevant Loan Certificates and under the Loan Operative Documents in respect of
the Adria Aircraft (collectively, the “Adria Prepayment Amount”), the Adria
Borrower may use such amounts held in the Cash Collateral Account to voluntarily
prepay on any Payment Date in respect of the Loan related to the Adria Aircraft
the Adria Prepayment Amount.

 

 13 

[Security Agreement]

 

(b)          Mandatory Prepayment Events.

 

(i)        If there shall have occurred an Event of Loss with respect to any
Aircraft, the Borrower of the Loan related to such Aircraft shall prepay all of
the Loan Certificates relating to such Aircraft on the earlier of (x) the date
of receipt of insurance proceeds in respect of such Event of Loss and (y) (i)
for all Aircraft other than the Republic Aircraft, the 120th day following such
Event of Loss Date and (ii) for the Republic Aircraft, subject to Section 5.1(t)
of the Credit Agreement, the 150th day following such Event of Loss Date, in
each case at 100% of the unpaid Original Amount thereof, together with all
accrued interest thereon to the date of the prepayment and all other amounts
then payable hereunder or under the Loan Certificates or under any other Loan
Operative Document together with Swap Breakage Loss, if any, and LIBOR Breakage,
if any (collectively and in respect of such Loan, the “Event of Loss Prepayment
Amount”). To the extent any insurance proceeds received by the relevant Borrower
in respect of an Event of Loss of an Aircraft are in excess of the Prepayment
Amount in respect of the Loan related to such Aircraft (such excess amount, the
“Event of Loss Excess Proceeds ”), such Event of Loss Excess Proceeds may be
retained by such Borrower and distributed to the Borrower Parent.

 

(ii)        If there shall have occurred any sale or other disposition of any
Aircraft (other than as set forth in Section 5.1(t) of the Credit Agreement),
the Borrower of the Loan related to such Aircraft shall immediately prepay all
of the Loan Certificates relating to such Loan at 100% of the unpaid Original
Amount thereof, together with all accrued interest thereon to the date of the
prepayment and all other amounts then payable under the Loan Certificates
related to such Loan or under any other Loan Operative Document with respect to
such Loan together with Swap Breakage Loss, LIBOR Breakage and any Prepayment
Fee. To the extent that the sale proceeds in respect of such Aircraft are in
excess of the amount required to repay 100% of the unpaid Original Amount of the
Loan related thereto, together with all accrued interest thereon to the date of
the prepayment and all other amounts then payable under the Loan Certificates
related to such Loan or under any other Loan Operative Document with respect to
such Loan together with Swap Breakage Loss, LIBOR Breakage and any Prepayment
Fee (such excess amount, the "Excess Sales Proceeds"), the Excess Sale Proceeds
may, at the election of the relevant Borrower, either be (A) applied to prepay
in part or in full the Loan Certificates in respect of all remaining Loans of
the Borrowers outstanding at 100% of the unpaid Original Amount of such Loans,
together with all accrued interest thereon to the date of the prepayment and all
other amounts then payable under the Loan Certificates, including Swap Breakage
Loss, LIBOR Breakage and any Prepayment Fee or (B) deposited as cash collateral
in the Cash Collateral Account; provided that if the Loans in respect of the Air
Nostrum Aircraft and the Adria Aircraft have been repaid in full prior to the
sale of such Aircraft, no prepayment as set forth in clause (A) above or cash
collateralization as set forth in clause (B) above shall be required and the
relevant Borrower may retain the Excess Sales Proceeds in respect of such
Aircraft. To the extent there are Excess Sales Proceeds in respect of the sale
or other disposition of the Air Nostrum Aircraft, the Adria Borrower shall use
such Excess Sales Proceeds and any RVG Payment Amount (together, the sum of such
Excess Sales Proceeds and such RVG Payment Amount shall be the Air Nostrum
Excess Amount as set forth in Section 2.8 of the Credit Agreement) to prepay on
the Payment Date in respect of the Loan related to the Adria Aircraft
immediately following November 7, 2020 all of the Loan Certificates relating to
the Loan related to the Adria Aircraft at 100% of the unpaid Original Amount
thereof, together with all accrued interest thereon to the date of the
prepayment and all other amounts then payable under the Loan Certificates
related to such Loan or under any other Loan Operative Document with respect to
such Loan together with Swap Breakage Loss and LIBOR Breakage; provided that if
such sale or disposition of the Air Nostrum Aircraft occurs prior to the Payment
Date in respect of the Loan related to the Adria Aircraft immediately following
November 7, 2020, such Air Nostrum Excess Amount shall be deposited in the Cash
Collateral Account until such Payment Date when they shall be applied in
accordance with this clause (ii).

 

 14 

[Security Agreement]

 

(iii)        If there shall have occurred an Illegality Event, the Security
Trustee shall notify the relevant Mortgagor thereof immediately; and the
Security Trustee and the Participants shall take commercially reasonable steps
to minimize the effect of any such Illegality Event. In any case, the parties
hereto shall consult together in an attempt to restructure this transaction in a
manner that eliminates or reduces such effect prior to the effectiveness of such
illegality. In the event the parties are unable to agree on an acceptable
restructure, the Borrowers shall within 30 days after receipt of such notice or
any later date permitted by applicable law, prepay all of the Loan Certificates
at 100% of the unpaid original thereof, together with all accrued interest
thereon to the date of the prepayment and all other amounts then payable
hereunder or under the Loan Certificates or under any other Loan Operative
Document together with all Swap Breakage Loss and LIBOR Breakage.

 

(iv)        Upon the termination or expiration of any Remarketing Period (other
than as a result of a sale or re-lease of the Aircraft subject to such
Remarketing Period), all Loan Certificates in respect of the Loan related to
such Aircraft then outstanding shall become due and payable at 100% of the
unpaid Original Amount thereof, together with accrued interest thereon to the
date of prepayment, any Swap Breakage Loss, any LIBOR Breakage, any Prepayment
Fee and all other amounts then payable under such Loan Certificates.

 

(v)        To the extent that the initial Drawdown Date under the Credit
Agreement is not in respect of the Loans related to the Republic Aircraft and
the Drawdown Date in respect of the Loans related to the Republic Aircraft does
not occur within ten Business Days after such initial Drawdown Date, the
relevant Borrower shall immediately prepay all of the Loan Certificates
outstanding at 100% of the unpaid Original Amount thereof, together with all
accrued interest thereon to the date of the prepayment and all other amounts
then payable under all of the Loan Certificates outstanding or under any other
Loan Operative Document, together with Swap Breakage Loss and any LIBOR
Breakage.

 

Section 2.11   Provisions Relating to Prepayment.

 

(a)        Notice of prepayment having been given as aforesaid, the principal
amount of the Loan Certificates so to be prepaid, plus accrued interest thereon
to the date of prepayment, together with all Swap Breakage Loss, if any, LIBOR
Breakage, if any, any Prepayment Fee (if applicable), shall become due and
payable on the relevant prepayment date.

 

 15 

[Security Agreement]

 

(b)        On the date prepayment is required with respect to any Loan under
Section 2.10, immediately available funds in Dollars shall be deposited by the
Borrower making such prepayment in the relevant Collateral Account at the place
and by the time and otherwise in the manner provided in Section 2.04, in the
amount required by Section 2.10, including all Swap Breakage Loss, if any, LIBOR
Breakage, if any, any Prepayment Fee (if applicable) and all other amounts then
due with respect to such Loan to the holders of the Loan Certificates related to
such Loan hereunder, thereunder and under the other Loan Operative Documents.

 

(c)        Any partial prepayment of Loan Certificates relating to any Aircraft
as provided in Section 2.10(a)(i) shall be applied in inverse order of maturity
to the remaining installments.

 

(d)        In respect of any partial prepayment of a Loan under Section 2.10,
any related Swap Agreement shall be terminated on a pro rata basis to the amount
of such Loan being prepaid.

 

(e)        If the Excess Sales Proceeds in respect of the Air Nostrum Aircraft
are not sufficient to prepay the Loan Certificates in respect of the Loan
related to the Adria Aircraft in full under clause (ii) of Section 2.10, (i) the
Adria Borrower and the Agent shall adjust the relevant Amortization Schedule for
such Loan to reflect the partial prepayment and (ii) the Adria Borrower and the
Swap Counterparty shall partially terminate the Swap Transaction for such Loan
to reflect the partial prepayment.

 

(f)        If any Excess Sales Proceeds in respect of an Aircraft are used to
prepay in part the Loan Certificates in respect of all remaining Loans of the
Borrowers outstanding in accordance with Section 2.10(b)(ii), such partial
prepayment shall be applied pro rata amongst such remaining Loans or as
otherwise allocated by the Borrowers and the Administrative Agent, in each case
acting reasonably.

 

(g)        Any amounts prepaid may not be reborrowed. All amounts prepaid shall
be applied as provided in Article III and in Section 2.05.

 

Section 2.12   [Intentionally Omitted.]

 



 16 

[Security Agreement]

 

Section 2.13   Withholding Taxes; General Tax Indemnity.

 

(a)        Notwithstanding anything to the contrary contained herein or in any
other Operative Document, each Mortgagor agrees that any payment made to or for
the benefit of the Security Trustee, the Agent, any Participant or any other
recipient hereunder (a “Recipient”) with respect to interest, principal, Swap
Breakage Loss, LIBOR Breakage, Liquidity Breakage or other amounts payable on or
with respect to the Credit Agreement, any Loan Certificate or this Security
Agreement (it being understood, including amounts payable pursuant to Section
2.14 hereof) shall be free of all withholdings or deductions (“Withholding
Taxes”) except to the extent required by applicable law, and in the event that
such Mortgagor or the Security Trustee shall be required by applicable law to
make any such withholding or deduction for any such Withholding Taxes (i) such
Mortgagor shall pay an additional amount so that after such Mortgagor having
made all required withholdings or deductions for Withholding Taxes from such
payment the Security Trustee, the Agent and such Participant each receives the
same amount it would have received had no such withholdings or deductions been
made (and if such Mortgagor is unable to pay such additional amount, such
Mortgagor shall indemnify the Security Trustee, the Agent and such Participant
on an after-Tax basis with respect to the same and upon written demand of the
Security Trustee, the Agent or such Participant shall promptly pay such
indemnity to the Security Trustee, the Agent or such Participant, as the case
may be), (ii) such Mortgagor shall make all such withholdings or deductions, and
(iii) such Mortgagor shall pay such amount withheld or deducted to the relevant
taxing authority in accordance with applicable law; provided, however, that such
Mortgagor shall only have an obligation to pay an additional amount under this
Section 2.13 for Withholding Taxes which are not Excluded Taxes.

 

(b)        Prior to making any claim for payment on any Mortgagor of any
indemnity under this Section 2.13, the relevant Indemnitee shall notify such
Mortgagor and request that such Mortgagor arrange to make a claim for payment of
such amount upon any Lessee pursuant to any applicable Lease and shall promptly
furnish a copy of any such claim to such Mortgagor. If following the making of
such claim upon any Lessee, such Lessee either shall deny liability for such
claim or shall not pay such claim for a period of ten Business Days following
the date such claim for payment was made upon such Lessee, then the relevant
Indemnitee shall be entitled to make a claim for payment on such Mortgagor
hereunder and such Mortgagor shall be obligated to pay such claim within ten
Business Days following the date such claim for payment was made upon such
Mortgagor, provided that to the extent such Mortgagor has made such a payment to
the Indemnitee and the Indemnitee subsequently receives a payment from such
Lessee with respect to such Indemnitee’s claim, such Indemnitee will promptly
pay the amount received from such Lessee to such Mortgagor. To the extent that a
claim indemnified by any Mortgagor under this Section 2.13 is in fact paid in
full by such Mortgagor, such Mortgagor shall, to the extent permitted by
applicable law, be subrogated to the rights and remedies of the relevant
Indemnitee against any Lessee, provided, however, no such subrogation shall be
permitted if it interferes with such Indemnitee’s ability to recover any amounts
hereunder or under the other Operative Documents. Such Indemnitee agrees to take
such reasonable actions as any Mortgagor may reasonably request to effect such
subrogation (at the cost and expense of such Mortgagor).

 

(c)        Each Participant agrees to investigate alternatives for reducing or
avoiding any Taxes indemnifiable pursuant to this Section 2.13 and to use
commercially reasonable efforts to avoid or minimize, to the greatest extent
possible, any liability with respect to such Taxes, including by designating a
different existing lending office, if (in such Participant’s sole opinion) such
efforts or designation would avoid the need for, or reduce the amount of, any
such Taxes and would not, in the sole opinion of such Participant, result in any
operational, economic, legal, or regulatory disadvantage to such Participant;
provided, however, that this sentence shall not obligate any Participant to take
any action that would, in its sole judgment, cause such Participant to incur any
loss or cost or expense, unless, in the case of an economic disadvantage, any
Mortgagor agrees to promptly reimburse such Participant therefor in manner
satisfactory to the Participant (in such Participant’s sole opinion).

 

 17 

[Security Agreement]

 

(d)        Each Mortgagor agrees to pay any present or future stamp,
registration, recording or documentary Taxes or any other license, excise or
property Taxes (i) imposed by any taxing authority which arise from the
registration, filing, recording, or perfection of any security interest of or in
connection with this Security Agreement or the Credit Agreement (other than any
such Taxes attributed to a voluntary transfer of a Loan Certificate by a
Participant, which Taxes would not have arisen had the transfer not occurred and
the exclusion shall only apply in an amount equal to the increase (if any) by
which the Taxes resulting from any such transfer exceed the amount to be
compensated for had the transfer not occurred or (ii) imposed by any taxing
authority in connection with an Event of Default that has occurred and is
continuing.

 

(e)        Each Mortgagor will pay to each Indemnitee interest at the Past Due
Rate, to the extent permitted by applicable law, on any amount not paid when due
under this Section 2.13 until the same shall be paid.

 

(f)           (i)        Each of the Security Trustee and each Participant shall
deliver to each Borrower (and, in the case of each Participant, to the Security
Trustee), on or before the Closing Date and thereafter upon written request a
properly completed and executed and valid IRS Form W-8 BEN, W-8BEN-E, W-8ECI,
W-8IMY, W-9 or other appropriate IRS form (including any other document or
information required by applicable law or form instructions to be provided in
connection with such form).

 

(ii)        If any IRS form (or any information or documentation provided in
connection with any IRS form) delivered to the Borrowers pursuant to this
Section 2.13(f) does not, on its face, allow each Mortgagor to determine its
U.S. federal withholding tax obligations with respect to any payment to be made
pursuant to the Operative Documents to or for the benefit of the Person to which
that form, information or documentation relates, or if any Mortgagor knows or
has reason to know that such form, information or documentation is incorrect,
such Mortgagor shall promptly notify the relevant Person in writing and that
Person shall provide to the Borrowers and the Security Trustee such additional
IRS forms, information, certifications and documentation as may be necessary to
allow each Mortgagor to determine its U.S. federal withholding tax obligations
with respect to payments to or for the benefit of that Person under the
Operative Documents, or as may be necessary to remedy any incorrect form
previously provided to the Borrowers.

 

(iii)        If any IRS form delivered to the Borrowers pursuant to this Section
2.13(f) (or any information or documentation provided in connection with any
such IRS form) expires or becomes obsolete or ceases to be valid or accurate,
the Security Trustee or the relevant Participant, as the case may be, shall
deliver to the Borrowers and the Security Trustee (promptly after receipt of any
Mortgagor’s written request if the IRS form or related information or
documentation expires or becomes obsolete or invalid and promptly after becoming
aware thereof if the IRS form or related information or documentation becomes
inaccurate) a replacement IRS form (or applicable successor form) and any
additional IRS form (in each case together with any information or documentation
required by applicable law or form instructions to be provided in connection
with such IRS form) to the extent it is legally eligible to do so.

 

 18 

[Security Agreement]

 

(g)        Each Mortgagor hereby agrees to act as the U.S. withholding agent
with respect to this Security Agreement and the Credit Agreement and to the
extent required by applicable law to withhold from each payment due hereunder or
under the Credit Agreement or any Loan Certificate U.S. federal withholding tax
at the appropriate rate and, on a timely basis, to deposit such U.S. federal
withholding tax with an authorized depository and make such returns, filings,
and other reports in connection therewith, and in the manner required under
applicable law. Each Mortgagor shall furnish no later than March 15 of each year
to each Participant, that is not a “United States person” (as defined in Section
7701(a)(30) of the Code) an IRS Form 1042S (or applicable successor form),if
applicable, indicating payment in full of any Taxes withheld from or with
respect to any payments by such Mortgagor or the Security Trustee to such
Participant together with all such other information and documents reasonably
requested by such Person in writing and necessary or appropriate to enable such
Person to substantiate a claim for credit or deduction with respect thereto for
income tax purposes of any jurisdiction with respect to which such Person is
required to file a tax return.

 

(h)        If a Participant receives a refund of any Withholding Taxes in
respect of which additional amounts were paid by any Mortgagor pursuant to this
Section 2.13, such Participant shall promptly pay to such Mortgagor the amount
of such refund plus any interest received on such refund fairly attributable to
such Tax and not in excess of amounts previously paid by such Mortgagor to the
Participant pursuant to this Section 2.13 (other than interest actually received
on such refund and fairly attributable to such Tax), provided, however, that
such amount shall be reduced by the amount of any Unpaid Obligation then due and
not made (and the amount of such reduction shall not be payable before such time
and to the extent as such Unpaid Obligation shall have been satisfied); and,
provided further; if at such time an Event of Default has occurred and is
continuing, such Participant may defer payment of such amount (after the
reduction for any Unpaid Obligations) to such Mortgagor until such time as no
Event of Default exists. Any such refund which is subsequently disallowed in
whole or in part shall to the extent disallowed be promptly repaid by the
relevant Mortgagor on the written demand of the relevant Participant
(accompanied by reasonable documentary evidence of the disallowance). In
addition, notwithstanding anything that may be to the contrary in this Security
Agreement or any other Operative Document, none of the Mortgagors or any other
Person shall have any right to review any tax return, or books and records or
workpapers relating to any tax return or financial statement or any other
confidential documents or information of any Participant or other Indemnitee.

 

(i)        As a condition precedent to any performance by any Mortgagor in
connection with any payment of additional amounts pursuant to this Section 2.13,
each transferee of a Participant claiming the benefit of such additional amount
shall agree in writing with such Mortgagor to be bound by all the terms of this
Section 2.13.

 

 19 

[Security Agreement]

 

(j)        Each Mortgagor shall indemnify, on an after-Tax basis, and hold each
Indemnitee harmless from and against any and all Taxes imposed against any such
Indemnitee, any Lessee, any Aircraft, any Airframe, any Engine or any Part
thereof or any interest therein or use thereof, and any and all license,
registration and recording fees and assessments, as well as Taxes arising out of
the transactions contemplated by this Security Agreement, any Lease and each
other Operative Document, or based on or measured by, the payments of Rent and
other amounts due hereunder, under any Lease or under any other Operative
Document, the terms, covenants and conditions hereof and thereof, or the
financing, mortgaging, use, operation, maintenance, possession, condition,
control, occupancy, servicing, installation, transportation, storage,
substitution, recording, documentation, import, export, rental, lease, location,
repair, abandonment, replacement, delivery, registration, repossession,
improvement, subleasing, manufacture, rental, settlement of any insurance claim,
return or other disposition of any Aircraft, any Airframe, any Engine or any
Part thereof or interest therein regardless of the method of calculation;
provided, however, that no Mortgagor shall have any obligation to indemnify an
Indemnitee for any or all of the following Taxes: (i) Taxes to the extent
imposed as the result of activities of such Indemnitee in the jurisdiction
imposing the Taxes if they are unrelated such Mortgagor’s dealings with any
Lessee or the transactions contemplated by this Security Agreement or any Lease
or any other Operative Document or the operation of any Aircraft, any Airframe,
any Engine or any Part thereof by any Lessee; (ii) Taxes imposed or calculated
by reference to the net income, profits, or gains of such Indemnitee or any
franchise, capital or net worth Taxes imposed on such Indemnitee by any taxing
authority of a jurisdiction, in each case as a result of such Indemnitee being
organized in such jurisdiction, or having its principal place of business in
such jurisdiction, or (in the case of a Participant) having its lending office
for the transactions contemplated by the Operative Documents in such
jurisdiction, or carrying on business in such jurisdiction (unless such
Indemnitee would not be deemed to be carrying on such business in such
jurisdiction but for (A) the transactions contemplated by the Operative
Documents or (B) the use, operation, presence or registration of any Aircraft,
any Airframe, any Engine, or any Part in the jurisdiction or (C) the situs of
organization, any place of business, or any activity of any Lessee or any person
having use, possession, or custody of any Aircraft, any Airframe, any Engine, or
any Part thereof in the jurisdiction); or (iii) Taxes imposed with respect to
any period commencing or event occurring after the payment in full of the unpaid
Original Amount of and interest on, all Unpaid Obligations, and all other
amounts then due from such Mortgagor under any Loan Certificates and other
Operative Documents, and unrelated to the transactions contemplated by this
Security Agreement and the other Operative Documents, and unrelated to such
Mortgagor’s dealings with any Lessee or any Lease; or (iv) Taxes imposed on or
as a result of the voluntary or involuntary sale, transfer, assignment (whether
legal or equitable) or other disposition (including a change in a Participant’s
lending office, (other than a change effected pursuant to Section 2.13(c) or
Section 2.14(c) hereof)) by such Indemnitee of any rights with respect to the
Loan Certificates or the Operative Documents), but excluding any voluntary or
involuntary sale, transfer, assignment (whether legal or equitable) or other
disposition by such Indemnitee that arises as a result of an Event of Default or
at the request of the Borrowers or in order to comply with any change in
applicable law or treaty or other governmental requirement; or (v) Taxes imposed
under FATCA.

 

(k)        For the purposes of this Section 2.13, the term “FATCA” means (i)
Sections 1471 through 1474 of the Code as of the date hereof, any current or
future regulations or official written interpretations thereof and any written
agreements entered into pursuant to Section 1471(b)(1) of the Code; (ii) any
treaty, law, regulation or official written guidance relating to an
intergovernmental agreement between the United States and any other jurisdiction
(and related legislation or official written administrative guidance), which (in
each such case) implements Sections 1471 through 1474 of the Code; or (iii) any
agreement pursuant to the implementation of any authority described in clause
(i) or (ii) immediately above with the U.S. Internal Revenue Service, the U.S.
government or any governmental or taxing authority in any other jurisdiction.

 

 20 

[Security Agreement]

 

(l)        Each Mortgagor shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Taxes other than Excluded Taxes
(including Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.13) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Mortgagor by a Recipient (with a copy to the Security Trustee), or by the
Security Trustee on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

(m)          If:

 

(i)        any Mortgagor pays to any taxing authority pursuant to any provision
of any Operative Document for the account of an Indemnitee any Tax for which
such Mortgagor is not obliged to indemnify such Indemnitee under this Section
2.13, or

 

(ii)        any Mortgagor pays to an Indemnitee (or to the Security Trustee for
the benefit of an Indemnitee) pursuant to any provision of any Operative
Document an indemnity for any Tax for which such Mortgagor is not obliged to
indemnify such Indemnitee under this Section 2.13, or

 

(iii)        any Mortgagor pays to or for the account of an Indemnitee an
additional amount to compensate for any Withholding Tax for which such Mortgagor
is not obliged to indemnify such Indemnitee under this Section 2.13,

 

(any payment described in clause (i), (ii) or (iii) is called herein an
“Excluded Tax Payment”), then the Indemnitee to or for whose account that
Excluded Tax Payment was paid shall pay to such Mortgagor, within 30 days after
receipt of such Mortgagor’s written request therefor (accompanied by a
description in reasonable detail of the Excluded Tax Payment and, in the case of
an Excluded Tax Payment described in clause (i) or (iii) above, a receipt or
other document evidencing payment of the Excluded Tax Payment to the relevant
taxing authority), the amount of that Excluded Tax Payment for application in
accordance with Section 3.01 (Rent Payment Distribution) or 3.03 (Payments After
Event of Default), whichever applies at the relevant time.

 

Section 2.14   Additional Costs .  (a) Subject to the requirements of clause (c)
of this Section 2.14, each Mortgagor shall pay directly to each Participant from
time to time such amounts (if any) as such Participant may determine to be
necessary to compensate such Participant for any increase in costs that such
Participant reasonably determines are attributable to its making or maintaining
of its participation in the Loans or funding arrangements utilized in connection
with such participations, or any reduction in any amount receivable by such
Participant hereunder in respect of any of such participations or such
arrangements (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change that:

 

(i)           imposes any tax that is the functional equivalent of any reserve,
special deposit or similar requirement of the sort covered by clause (ii) below;
or

 

 21 

[Security Agreement]

 

(ii)        imposes or modifies any reserve, special deposit or similar
requirements (including any Reserve Requirement) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Participant; or

 

(iii)         imposes any other condition affecting this Security Agreement or
its participation in the Loans (or any of such extensions of credit or
liabilities);

 

provided that any Participant which acquires a Loan Certificate pursuant to
Section 2.07 (a “Transferee Participant”) shall not be entitled to compensation
for any Additional Costs in excess of the Additional Costs that would have been
imposed on the Participant on the Closing Date under applicable law in effect on
the Closing Date, except to the extent such transfer is effected (i) in
connection with mitigation provisions, (ii) at the request of the Borrowers or
(iii) in order to comply with any change in law or governmental requirement.

 

(b)        Without limiting the effect of the foregoing provisions of this
Section 2.14 (but without duplication), and subject to the requirements of
clause (c) of this Section 2.14, each Mortgagor shall pay directly to each
Participant from time to time on request such amounts (if any) as such
Participant may determine to be necessary to compensate such Participant (or,
without duplication, the holding company of which such Participant is a
subsidiary) for any increase in actual costs that it determines are attributable
to the maintenance by such Participant (or such Participant’s lending office or
such holding company), pursuant to any law or regulation or any interpretation,
directive or request (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful so long as compliance therewith is
standard banking practice in the relevant jurisdiction) of any court or
governmental or monetary authority following any Regulatory Change of capital or
liquidity requirements in respect of its participation in the Loan Certificates
or funding arrangements utilized in connection with such participation; such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Participant (or any lending
office or such bank holding company) could have achieved but for such law,
regulation, interpretation, directive or request; provided that no Transferee
Participant shall be entitled to compensation for any such additional costs or
reduction of rate of return on assets or equity attributable to compliance with
capital adequacy or liquidity requirements in excess of those that would have
applied to the Participant on the Closing Date under applicable law in effect on
the Closing Date; except to the extent such transfer is effected (i) in
connection with mitigation provisions, (ii) at the request of the Borrower or
(iii) in order to comply with any change in law or governmental requirement.

 

(c)        Each Participant shall notify the Borrowers of any event occurring
after the date of this Security Agreement entitling such Participant to
compensation under paragraph (a) or (b) of this Section 2.14 as promptly as
practicable, but in any event within ten days, after such Participant obtains
Actual Knowledge thereof; provided that each Participant will use commercially
reasonable efforts (at Borrowers’ expense) to mitigate the amount of the
additional costs associated with such event, including designating a different
lending office for its participation in the Loan if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole opinion of such Participant, result in any economic, operational legal or
regulatory disadvantage to such Participant. Each Participant will furnish to
the Borrowers a written confirmation of such additional costs, which will set
forth in reasonable detail (i) the events giving rise to such additional costs,
(ii) the basis for determining and allocating such additional costs and (iii)
the amount of each request by such Participant for compensation under paragraph
(a) or (b) of this Section 2.14 (subject, however, to any limitations such
Participant may require in respect of disclosure of confidential information
relating to its capital structure), together with a statement that the
determinations and allocations made in respect of the additional costs comply
with the provisions of this Section 2.14, including as provided in the last
proviso of this paragraph (c). Determinations and allocations by any Participant
for purposes of this Section 2.14 of the effect of any Regulatory Change
pursuant to paragraph (a) of this Section 2.14, or of the effect of capital
maintained pursuant to paragraph (b) of this Section 2.14, on its costs or rate
of return of maintaining its participation in the Loans or its funding thereof,
or on amounts receivable by it in respect of its participation, and of the
amounts required to compensate such Participant under this Section 2.14, shall
be conclusive absent manifest error, provided that such determinations and
allocations are made on a reasonable and non-discriminatory basis and, in the
case of allocations, are made fairly.

 

 22 

[Security Agreement]

 

ARTICLE III

 

RECEIPT, DISTRIBUTION AND APPLICATION OF

INCOME FROM THE MORTGAGED PROPERTY

 

Section 3.01   Rent Payment Distribution; Event of Loss and Sale Proceeds
.  Except as otherwise provided in Section 3.02 or 3.03, (A) each installment of
Basic Rent and any payment of interest by any Lessee on overdue installments of
Basic Rent, any Return Compensation Payments, any Event of Loss proceeds and any
other amounts payable by any Lessee to the Lessor under any Lease (including
proceeds of insurance but excluding any Excluded Payment, any maintenance
reserves or supplemental rent payable under such Lease and any security deposit
payable under such Lease) and all other amounts payable to any Mortgagor with
respect to any Loan in connection with the Loan Operative Documents , in each
case to the extent received into the Collateral Account related to such Lease or
such Loan, (B) any amounts transferred from the Cash Collateral Account in
accordance with Section 2.04(b), (C) sale proceeds of the Aircraft in respect of
such Loan (except as otherwise provided in Section 2.10(b)(ii)), (D) all amounts
received on account of payments from the Swap Counterparty under the Swap
Transaction in respect of such Loan and (E) any income on the amounts held in
each Collateral Account shall be promptly distributed by the Mortgagee on each
relevant Payment Date (or as soon thereafter as received with respect to amounts
due on such Payment Date) in the following order of priority; provided that any
Air Nostrum Proceeds shall be applied as set forth in Section 2.8 of the Credit
Agreement:

 

first, so much of such amounts as shall be required to pay or reimburse the
Mortgagee for any fees and expenses (including legal fees and expenses) then due
and owing to the Mortgagee under the Operative Documents and not paid after
notice thereof from the Mortgagee to the Borrowers;

 

second, so much of such amounts as shall be required to pay any reasonable fees
and expenses (including reasonable legal fees and expenses) then due and owing
to the Agent under the Operative Documents and not paid after notice thereof
from the Agent to the Borrowers;

 

 23 

[Security Agreement]

 

third, on a pari passu basis, so much of such installment or payment as shall be
required to pay in full the aggregate amount of the payment or payments of (i)
outstanding Original Amount, interest and other amounts, including any Liquidity
Breakage, LIBOR Breakage and Swap Breakage Loss (as well as any interest on
overdue Original Amount and, to the extent permitted by law, interest thereon)
then due under all Loan Certificates (to be applied as provided in Section 2.05)
and (ii) all Swap Obligations shall be paid to the Security Trustee for
distribution to the Participants and the Swap Counterparty on a pro rata basis;
and

 

fourth, so long as no Event of Default shall be continuing, the balance, if any,
of such installment or payment or income remaining thereafter shall be paid to
the Borrowers on a pro rata and pari passu basis.

 

Section 3.02   Voluntary Prepayment .  Except as otherwise provided in Section
3.03, any payments received in any Collateral Account or by the Mortgagee in
connection with a voluntary prepayment of the Loan Certificates with respect to
any Loan in accordance with Section 2.10(a) shall be promptly distributed by
Mortgagee and applied to prepayment of the relevant Loan Certificates and to all
other amounts payable hereunder or to the Mortgagee or any Participant under the
Credit Agreement by applying such funds:

 

first, to reimburse the Mortgagee for any reasonable out-of-pocket costs or
expenses incurred in connection with such prepayment and then to any other
amounts then due to the Mortgagee, the Participants and the Swap Counterparty
under this Security Agreement, the Credit Agreement, the Swap Agreements or the
Loan Certificates (other than amounts specified below);

 

second, as provided in clause “second” of Section 3.03;

 

third, as provided in clause “third” of Section 3.03;

 

fourth, as provided in clause “fourth” of Section 3.03; and

 

fifth, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to the Borrower party to such Loan Certificates.

 

Section 3.03 Payments After Event of Default. Except as otherwise provided in
Sections 3.04(b) and 3.04(c), all payments received in any Collateral Account or
otherwise and amounts held or realized by the Mortgagee (including the Adria
Cash Collateral Amount, Air Nostrum Excess Amounts and any amounts realized by
the Mortgagee from the exercise of any remedies pursuant to any Lease or Article
IV hereof) in any Collateral Account and the Cash Collateral Account, as well as
all payments or amounts then held by the Mortgagee as part of the Mortgaged
Property in each case after (i) an Event of Default shall have occurred and be
continuing and (ii) a Mortgagee Event shall have occurred and be continuing,
shall be promptly distributed by the Mortgagee in the following order of
priority:

 

 24 

[Security Agreement]

 

first, so much of such payments or amounts as shall be required to reimburse the
Mortgagee for any tax, expense or other loss (including, without limitation, all
amounts to be expended at the expense of, or charged upon the tolls, rents,
revenues, issues, products and profits of, the property included in the
Mortgaged Property pursuant to Section 4.05(b)) incurred by the Mortgagee (to
the extent not previously reimbursed), the expenses of any sale, taking or other
proceeding, reasonable attorneys’ fees and expenses, court costs, and any other
expenditures incurred or expenditures or advances made by the Mortgagee or the
Participants in the protection, exercise or enforcement of any right, power or
remedy or any damages sustained by the Mortgagee, liquidated or otherwise (it
being agreed and understood that reimbursement for fees, costs and expenses of
legal counsel shall be limited to the reasonable and documented fees and
expenses of one primary counsel to all Finance Parties (as defined in the Credit
Agreement) taken as a whole and one local counsel for all Finance Parties in any
relevant jurisdiction and, in the case of an actual or perceived conflict of
interest, one additional counsel to each affected person), upon such Event of
Default shall be applied by the Mortgagee as between itself and the Participants
in reimbursement of such expenses and any other expenses for which Mortgagee or
the Participants are entitled to reimbursement under any Operative Document;

 

second, on a pari passu basis so much of such payments or amounts remaining as
shall be required to pay all Secured Obligations owing to the Secured Parties
(other than as provided in clause “third” below) to the date of distribution,
shall be paid to the Security Trustee for distribution to the Participants
holding Loan Certificates on a pro rata basis to be distributed by such
Participants in accordance with Section 2.05;

 

third, on a pari passu basis so much of such payments or amounts remaining as
shall be required to pay in full (i) the aggregate unpaid Original Amount of all
Loan Certificates, the accrued but unpaid interest to the date of distribution
and any related Swap Breakage Loss, LIBOR Breakage and Liquidity Breakage then
due and owing and (ii) all Swap Obligations, shall be paid to the Security
Trustee for distribution to the Participants and the Swap Counterparty on a pro
rata and pari passu basis; and

 

fourth, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to the Borrowers on a pro rata and pari passu basis.

 

Section 3.04   Certain Payments.

 

(a)        Any payments received by the Mortgagee for which no provision as to
the application thereof is made in this Security Agreement and for which such
provision is made in any Lease, the Credit Agreement or any other Operative
Document shall be applied forthwith to the purpose for which such payment was
made in accordance with the terms of such Lease, the Credit Agreement or such
other Operative Document, as the case may be.

 

(b)        The Mortgagee will distribute promptly upon receipt any indemnity
payment received by it from any Mortgagor or any Lessee in respect of the
Mortgagee or any Participant directly to the person entitled thereto.

 

(c)        Notwithstanding anything to the contrary in this Agreement, any
payments received by the Mortgagee which constitute Excluded Payments, any
maintenance reserves or supplemental rent payable under a Lease and any security
deposit payable under a Lease shall be distributed promptly upon receipt by the
Mortgagee directly to the relevant Borrower Party.

 

 25 

[Security Agreement]

 

Section 3.05   Other Payments.

 

(a)        Except as otherwise provided in Section 3.03 and if no Default or
Event of Default shall have occurred and be continuing, any payments received by
the Mortgagee for which no provision as to the application thereof is made in
any Lease, the Credit Agreement, elsewhere in this Security Agreement or in any
other Operative Document, shall be distributed by the Mortgagee to the extent
received or realized at any time to the extent constituting Excluded Payments,
to the relevant Borrower Party, and otherwise (i) if prior to the payment in
full of all Secured Obligations due to the Secured Parties, in the order of
priority specified in Section 3.01, and (ii) if after payment in full of all
Secured Obligations due the Participants in the manner provided in clause
“fifth” of Section 3.03.

 

Further, and except as otherwise provided in Sections 3.02, 3.03 and 3.04, all
payments received and amounts realized by the Mortgagee under any Lease or
otherwise with respect to any Aircraft (including without limitation, all
amounts realized upon the sale or re-lease of such Aircraft after the
termination of the Lease with respect thereto), to the extent received or
realized at any time after payment in full of all Secured Obligations then due
to the Secured Parties, shall be distributed by the Mortgagee to the Borrowers
on a pro rata and pari passu basis.

 

(b)        All payments received by the Mortgagee which are Excluded Payments,
any maintenance reserves or supplemental rent payable under a Lease and any
security deposit payable under a Lease are not part of the Mortgaged Property
and shall promptly be paid over by the Mortgagee to the relevant Borrower or, if
directed, the Borrower Parent. For the avoidance of doubt, the foregoing shall
not include and nothing contained in this subsection shall affect any other
payments received under any Lease or any other payments in each case which are
part of the Mortgaged Property (including, without limitation, payments on
account of the sale of, or an Event of Loss with respect to, an Aircraft or
insurance proceeds (except as to Excluded Payments)), all of which shall be
distributed in accordance with Sections 3.01 through 3.05(a), as applicable.

 

(c)        Notwithstanding anything to the contrary set forth herein, any
amounts held by the Security Trustee, including, without limitation, pursuant to
any Lease, and any other condemnation, requisition, indemnity or other payments,
amounts or proceeds of any kind or nature received by it with respect to any
Aircraft or other collateral subject to the Lien of this Security Agreement,
which are payable to any Lessee pursuant to the terms of such Lease or the
Operative Documents or any amounts to be paid by the Participants to such Lessee
hereunder or under any other Operative Document, shall be (i) so paid to such
Lessee so long as no Lease Event of Default shall have occurred and be
continuing under such Lease or (ii) held by the Security Trustee or the
Participants, as the case may be, if a Lease Event of Default has occurred and
is continuing under such Lease, as security for the obligations of such Lessee
until such time as there shall not be continuing any such Lease Event of
Default.

 

 26 

[Security Agreement]

 

ARTICLE IV

 

COVENANTS OF MORTGAGORS; EVENTS OF

DEFAULT; REMEDIES OF MORTGAGEE

 

Section 4.01   Covenants of Mortgagors.  Each Mortgagor hereby covenants and
agrees as follows:

 

(a)        each Borrower will duly and punctually pay the unpaid Original Amount
of, and interest on and all other amounts due under, the Loan Certificates and
hereunder in accordance with the terms of the Loan Certificates and this
Security Agreement and the Loan Operative Documents and all amounts due and
payable by it to the Participants and the Swap Counterparty under the Credit
Agreement and the Swap Agreements;

 

(b)        in the event such Mortgagor shall have Actual Knowledge of an Event
of Default, a Default or an Event of Loss, such Mortgagor will give prompt
written notice of such Event of Default, Default or Event of Loss to the Agent;

 

(c)        such Mortgagor will furnish to the Mortgagee, promptly upon receipt
thereof, duplicates or copies of all material reports, notices, requests,
demands, certificates, financial information and other instruments furnished to
such Mortgagor under any Lease to the extent that the same shall not have been
furnished to the Agent or the Mortgagee pursuant to such Lease or the Credit
Agreement; and

 

(d)        at any time and from time to time, upon the request of the Agent, the
relevant Borrower or Lessor, as the case may be, shall promptly and duly execute
and deliver any and all such further instruments and documents as may be
specified in such request and as are necessary or desirable to perfect, preserve
or protect the security interests created or intended to be created hereby, or
to obtain for the Mortgagee the full benefit of the specific rights and powers
herein granted, including, without limitation, the execution and delivery of
Uniform Commercial Code financing statements and continuation statements with
respect thereto, or similar instruments (including such documents and
instruments as may be required to register or continue the registration of the
international interests represented hereby in favor of the Mortgagee on behalf
of the Participants created by or arising in connection with this Security
Agreement and the other Operative Documents at the International Registry)
relating to the perfection of the security interests created or intended to be
created hereby.

 

Section 4.02   Event of Default .  “Event of Default” means any of the following
events (whatever the reason for such Event of Default and whether such event
shall be voluntary or involuntary or come about or be effected by operation of
law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

 

(a)        any Lease Event of Default which does not remain capable of being
cured by the relevant Borrower in accordance with Section 4.03(a) or which
results in the invocation of a Remarketing Period by the relevant Borrower in
accordance with Section 4.03(b); or

 

 27 

[Security Agreement]

 

(b)        (i) the failure of any Borrower to pay when due any payment of the
unpaid Original Amount of the Loan Certificates and interest thereon or any Swap
Obligations, and such failure shall have continued unremedied for three Business
Days from such due date or (ii) the failure of any Mortgagor to pay any other
amount payable by it under the Loan Operative Documents when due, and in either
case such failure shall have continued unremedied for five Business Days after
such Mortgagor, receives written notice of such failure or written demand from
the Mortgagee or any Participant; or

 

(c)        (i) any Lessor Lien required to be discharged by any Borrower Party
pursuant to Section 5.1(d) of the Credit Agreement shall remain undischarged for
a period of ten Business Days after the date when such party shall have received
written notice thereof from the Mortgagee or any Participant or (ii) any failure
by any Mortgagor to observe or perform any of its covenants or obligations in
Section 5.1(c), 5.1(e), 5.1(f), 5.1(g), 5.1(n)(i)-(ii), 5.1(o), 5.1(r) or 5.4 of
the Credit Agreement or (iii) any failure by the Borrower Parent to observe its
covenants and obligations under Sections 3(e) and 3(m)-(s) of the Borrower
Parent Pledge Agreements; or

 

(d)        any misrepresentation is made by any Borrower Party herein, in the
Credit Agreement or in any other Loan Operative Document that has or is likely
to have a material adverse effect on the ability to perform its obligations or
on the rights or interest of any Participant and such Borrower Party fails to
cure such misrepresentation within 30 days after notice of such
misrepresentation from Mortgagee; or

 

(e)        other than as provided in (c) above, any failure by any Borrower
Party to observe or perform any other covenant or obligation of such Borrower
Party contained in the Credit Agreement, this Security Agreement, any Lease or
any other Loan Operative Document which is not remedied within a period of 15
days after notice of such failure has been given to such Borrower Party; or

 

(f)        any repudiation of this Security Agreement, the Credit Agreement or
any other Loan Operative Document by any Borrower Party; or

 

(g)        at any time either (i) the commencement of an involuntary case or
other proceeding in respect of a Borrower Party under bankruptcy laws, as now
constituted or hereafter amended, or any other applicable federal or state
bankruptcy, insolvency or other similar law in England or the United States
seeking the appointment of a receiver, liquidator, assignee, Irish law examiner,
custodian, trustee, sequestrator (or similar official) of such Borrower Party or
for all or substantially all of its property, or seeking the winding-up or
liquidation of its affairs and the continuation of any such case or other
proceeding undismissed and unstayed for a period of 30 consecutive days; or (ii)
such commencement by such Borrower Party of a voluntary case or proceeding under
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable bankruptcy, insolvency or other similar law in the United States or
the consent by such Borrower Party to the appointment of or taking possession by
a receiver, liquidator, examiner, assignee, trustee, custodian, sequestrator (or
other similar official) of such Borrower Party for all or substantially all of
its property, or the making by such Borrower Party of any assignment for the
benefit of the creditors of such Borrower Party, or such Borrower Party shall
take any action to authorize any of the foregoing; or (iii) such Borrower Party
has or suffers to be appointed any examiner, administrator, administrative
receiver, receiver, liquidator, trustee or similar officer of all or a
substantial part of its assets and such appointment is not dismissed for a
period of 30 consecutive days; or

 

 28 

[Security Agreement]

 

(h)        the security interest on any Aircraft, any Lease or any of the
Pledged Collateral shall cease to be valid and enforceable and/or duly
perfected; or

 

(i)        any termination of the Remarketing Period pursuant to Section
4.03(b)(vi) or a failure to satisfy the Remarketing Period Conditions; or

 

(j)        any lapse of, or failure to maintain, insurance coverage on the
Aircraft required to be maintained under the Credit Agreement or any Lease; or

 

(k)        any suspension or cessation of the business of any Borrower Party, or
any materially adverse change in the business or operations of any Borrower
Party, which could be reasonably expected to materially adversely affect such
Borrower Party’s ability to perform its obligations under the Loan Operative
Documents or the rights or interests of any Secured Party.

 

Section 4.03   Cure Rights; Remarketing Period.

 

(a)           Certain Cure Rights.    (i) With respect to a Republic Aircraft or
an Air Nostrum Aircraft, if an Event of Default occurs as a result of any
default by the relevant Lessee in the payment when due of any installment of
Rent due under the relevant Lease, the relevant Borrower may, within ten
Business Days after the occurrence of such Event of Default without the consent
or concurrence of any Participant, the Agent or the Security Trustee, pay, as
provided in Section 2.04, for application in accordance with Section 3.01 a sum
equal to the amount of all (but not less than all) such overdue Rent under such
Lease (but only to the extent of the component thereof relating to debt service,
including interest payments, on the relevant Loan). With respect to the Adria
Aircraft, if an Event of Default occurs as a result of any default by the
relevant Lessee in the payment when due of any installment of Rent due under the
relevant Lease and if such Lessee itself shall have theretofore failed to pay
Basic Rent in the manner required by such Lease (after giving effect to any
applicable grace period), the Security Trustee shall promptly transfer from the
Cash Collateral Account to the relevant Collateral Account and apply in
accordance with Section 3.01 an amount of the Adria Cash Collateral Amount equal
to the amount of all (but not less than all) such overdue Rent under such Lease
(but only to the extent of the component thereof relating to debt service,
including interest payments, on the relevant Loan). If an Event of Default
occurs as a result of any default by a Lessee in any obligation under the Lease
other than the payment of Rent, if such Event of Default can be remedied by the
payment of money, the relevant Borrower may, within three Business Days after
the date of occurrence of the such Event of Default, without the consent or
concurrence of any Participant, the Agent or the Security Trustee, perform such
obligation on behalf of such Lessee and shall furnish all funds necessary for
remedying such Event of Default. Solely for the purpose of determining whether
there exists an Event of Default (a) any timely payment by the relevant Borrower
pursuant to, and in compliance with, the first and second sentences of this
Section 4.03(a) shall be deemed to remedy (but solely for purposes of this
Security Agreement) any Event of Default that is a result of a default by such
Lessee in the payment of installments of Rent theretofore due and payable under
such Lease and to remedy (but solely for purposes of this Security Agreement)
any default by such Borrower in the payment of any amount of principal due and
payable under the related Loan and (b) any timely performance by such Borrower
of any obligation of such Lessee under such Lease pursuant to, and in compliance
with, the third sentence of this Section 4.03 shall be deemed to remedy (but
solely for purposes of this Security Agreement) any Event of Default to the same
extent that like performance by such Lessee itself would have remedied such
Event of Default (but no such remedy shall relieve such Lessee of its duty to
pay all Rent and perform all of its obligations pursuant to such Lease). If, on
the basis specified in the preceding sentence, any Event of Default shall have
been remedied for the purposes of this Security Agreement, then any declaration
pursuant to this Security Agreement that the Loans are due and payable or that
an Event of Default exists hereunder, based solely upon such Event of Default,
shall be deemed to be rescinded, and the relevant Borrower shall (to the extent
of any such payments made by it) be subrogated to the rights of the Participants
under Section 3.01 to receive from the Security Trustee such payment of overdue
Rent (and the payment of interest on account of such Rent being overdue) and
shall be entitled, so long as no other Event of Default or Default shall have
occurred and be continuing or would result therefrom, to receive, subject to the
provisions of this Security Agreement, such payment upon receipt thereof by the
Security Trustee; provided that such Borrower shall not otherwise attempt to
recover any such amount paid by it on behalf of such Lessee pursuant to this
Section 4.03 except by demanding of such Lessee payment of such amount or by
commencing an action at law against such Lessee for the payment of such amount
(or act in any pending action adverse to such Lessee); provided, further, that
at no time while an Event of Default shall have occurred and be continuing shall
any such demand be made or shall any such action be commenced (or continued),
and any amounts nevertheless received by the relevant Borrower in respect
thereof shall be held in trust for the benefit of, and promptly paid to, the
Security Trustee for distribution as provided in Section 3.03 (or Section 3.04
with respect to indemnity payments); and further provided that, in respect of an
Air Nostrum Aircraft and a Republic Aircraft, this Section 4.03(a) shall not
apply with respect to any Event of Default that is a result of a default by the
relevant Lessee in the payment of Basic Rent under the relevant Lease if such
Lessee itself shall have theretofore failed to pay Basic Rent in the manner
required by such Lease (after giving effect to any applicable grace period) on
each of the two Payment Dates immediately preceding the date of such default or
a total of four Payment Dates; and

 

 29 

[Security Agreement]

 

(ii)        No Borrower shall have the right to cure any Event of Default
arising by reason of a Lease Event of Default except as specified in this
Section 4.03(a).

 

(b)          Certain Remarketing Rights.

 

(i)        If a Lease Event of Default shall have occurred and be continuing
under any Lease and the relevant Borrower shall have made the election provided
in the following paragraph (ii), and so long as (A) no other Event of Default
(not the result of a Lease Event of Default) shall have occurred and be
continuing, (B) such Borrower duly and punctually performs its obligations under
this Section 4.03(b) and (C) the Remarketing Period has not expired or otherwise
terminated as provided below, no Lease Event of Default shall be deemed to have
occurred and be continuing for purposes of any Loan Operative Document.

 

 30 

[Security Agreement]

 

(ii)        (A) So long as no Event of Default (other than a Lease Default or
Lease Event of Default) has occurred and is continuing and (B) if the relevant
Borrower or Lessor issues a termination notice under any Lease in respect of a
Lease Event of Default not arising due to an Event of Loss (“Lease Termination
Notice”), which Lease Termination Notice shall be issued with the consent of the
Security Trustee (not to be unreasonably withheld or delayed), the relevant
Borrower may elect to have a remarketing period for a period not to exceed 180
days (the “Remarketing Period”) in respect of the Aircraft related to such Lease
Termination Notice (the “Subject Aircraft”) by giving written notice thereof to
the Security Trustee and the Agent promptly following and, in any case, within
ten Business Days of the issuance of the relevant Lease Termination Notice;
provided that (i) the consent of the Security Trustee shall not be required for
the relevant Borrower or Lessor, as the case may be, to issue a Lease
Termination Notice if a Material Lease Breach has occurred under the relevant
Lease, (ii) the relevant Remarketing Period shall commence on the date the
relevant Lease is actually terminated pursuant to the terms of the Lease
Termination Notice (which shall specify a date for the termination of such
Lease), (iii) no Remarketing Period may end later than the Maturity Date in
respect of the Loan related to the Subject Aircraft and (iv) such Remarketing
Period shall terminate if an Event of Default occurs and is continuing (other
than an Event of Default occurring under Section 4.02(a)). The remarketing
services shall be performed by the relevant Remarketing Agent. The costs of all
remarketing services hereunder during the Remarketing Period shall be borne by
the relevant Borrower.

 

(iii)        During the Remarketing Period, the relevant Borrower agrees that it
will do or cause to be done, the following (A) promptly initiate efforts to
cause the Subject Aircraft and any related Aircraft Documents to be repossessed
from the relevant Lessee and subsequently store, maintain and insure the Subject
Aircraft, (B) sell or lease and otherwise remarket the Subject Aircraft, (C)
keep the Security Trustee fully informed about all remarketing activities
relating to the Subject Aircraft, (D) provide the Security Trustee periodic
progress/status reports of the remarketing efforts, (E) pay all costs and
expenses associated with all foregoing activities and a reasonable restructuring
fee (to be assessed by the Mandated Lead Arranger in such amounts as determined
thereby (in its absolute discretion) to compensate it for additional work
required of it) for the Security Trustee, the Agent, the Swap Counterparty and
the Participants and (F) such other things as the Security Trustee may require
(acting reasonably) so to establish, maintain, perfect, preserve and/or protect
the right, title and interest of such Borrower and each Participant in relation
to the Subject Aircraft.

 

(iv)        The Remarketing Period Conditions shall be performed by or on behalf
of the relevant Borrower in a manner consistent with the standards of a
reputable, internationally recognized aircraft lessor.

 

(v)        During (i) the period commencing on the issuance of a Lease
Termination Notice and terminating on the commencement of the relevant
Remarketing Period and (ii) the relevant Remarketing Period, the relevant
Borrower shall pay or cause to be paid all installments of principal of and
interest on the Loan with respect to any Subject Aircraft as and when due.

 

 31 

[Security Agreement]

 

(vi)        The Security Trustee may, by written notice to the relevant
Borrower, terminate the Remarketing Period upon the occurrence of any of the
following events: (A) if an Event of Default (other than a Lease Event of
Default) has occurred and is continuing; (B) if such Borrower fails to take
commercially reasonably steps to repossess the Subject Aircraft in accordance
with clause (iii)(A) above and such failure continues for 10 Business Days after
such Borrower’s receipt of written notice of such failure from the Security
Trustee; or (C) if such Borrower fails to comply in any material respect with
any of the other Remarketing Period Conditions and (other than in respect of
insurance) such failure continues for ten Business Days after such Borrower’s
receipt of written notice of such failure from the Security Trustee.

 

(vii)        The relevant Borrower may not sell, re-lease or otherwise dispose
of the Subject Aircraft during the Remarketing Period without the prior written
consent of the Security Trustee (not to be unreasonably withheld or delayed but
subject always to the approval of each Participant’s credit committee); provided
that, such Borrower shall be entitled to sell such Subject Aircraft without the
Security Trustee’s consent if the net sale price received by the Security
Trustee in any disposition (together with any additional funds provided by such
Mortgagor or the Remarketing Agent, if any, at their sole option, and without
any obligation to provide such funds) equals or exceeds the Secured Obligations
associated with the Loan made for such Aircraft (including associated Swap
Obligations) and any other amounts owing (whether or not then due and payable)
to the Participants, the Agent and the Security Trustee under the Credit
Agreement, the Loan Certificates and the other Loan Operative Documents;
provided further that upon a successful sale, re-lease or other disposition of
such Subject Aircraft, (A) the Remarketing Period shall expire on the date of
such sale, re-lease or other disposition, (B) no Default or Event of Default
shall be deemed to occur as a result of such sale, release or other disposition,
(C) conforming amendments shall be made to the Loan Operative Documents solely
so as to reference the new lease (and its relevant defined terms), sale or other
disposition rather than the Lease that was terminated and (D) such Borrower
shall pay, unless such Borrower, Security Trustee and Agent have agreed
otherwise in writing (such agreement to be provided, in each case, in the
absolute discretion of the Security Trustee and the Agent) in connection with a
re-lease of such Subject Aircraft, all amounts due and owing under 4.03(b)(iii).

 

(c)        If the relevant Borrower fails to sell or lease the Subject Aircraft
by the expiration of the Remarketing Period, such Borrower shall, within three
Business Days of receipt by such Borrower of notice of such requirement from the
Security Trustee, pay all amounts then due and payable to the Participants and
the Security Trustee under the Credit Agreement, the Loan Certificates and the
other Loan Operative Documents with respect to the Loan related to the Subject
Aircraft, including Swap Breakage Loss, LIBOR Breakage and Liquidity Breakage.

 

 32 

[Security Agreement]

 

Section 4.04   Remedies.

 

(a)        If an Event of Default shall have occurred and be continuing and so
long as the same shall continue unremedied, then and in every such case the
Mortgagee may exercise any or all of the rights and powers and pursue any and
all of the remedies pursuant to this Article IV and shall have and may exercise
all of the rights and remedies of a secured party under the UCC (as defined in
the Credit Agreement), the Cape Town Convention or applicable law based on where
any Aircraft is located and, in the event such Event of Default is also a Lease
Event of Default under any Lease, any and all of the remedies under and pursuant
to the terms of such Lease and may take possession of all or any part of the
properties covered or intended to be covered by the lien and security interest
created hereby or pursuant hereto and may exclude the Mortgagors, and any Lessee
and all persons claiming under any of them wholly or partly therefrom; provided,
however, that notwithstanding anything herein to the contrary, and in respect of
the exercise of each of the remedies set forth herein, the Mortgagee shall
provide the Borrowers with (i) not less than 10 Business Days written notice (an
“Enforcement Notice”) and (ii) in the case of a Lease Event of Default, an
opportunity to cure pursuant to Section 4.03(a) or enter into a Remarketing
Period pursuant to Section 4.03(b) prior to exercising any such rights, powers
or remedies hereunder or under any of the Loan Operative Documents or the
relevant Lease. Without limiting any of the foregoing, it is understood and
agreed that the Mortgagee may exercise any right of sale of any Aircraft
available to it, even though it shall not have taken possession of such Aircraft
and shall not have possession thereof at the time of such sale.

 

(b)        If an Event of Default shall have occurred and be continuing, then
and in every such case the Mortgagee may (and shall, upon receipt of a written
demand therefor from the Required Participants) at any time, by delivery of
written notice or notices to the Borrowers, declare all the Loan Certificates to
be due and payable, whereupon (i) the unpaid Original Amount of all Loan
Certificates then outstanding, together with (ii) accrued but unpaid interest
thereon (iii) all unpaid Swap Obligations and (iv) any other amounts due
thereunder or hereunder (the “Unpaid Obligations”), together with Liquidity
Breakage, LIBOR Breakage and Swap Breakage Loss, if any, shall immediately
become due and payable without presentment, demand, protest or notice, all of
which are hereby waived; provided, that the Loan Certificates will automatically
become immediately due and payable without any action of the Mortgagee or the
Participants and without presentment, demand, protest or notice, all of which
are hereby waived in the case of an Event of Default under Section 4.02(g).

 

(c)        The Security Trustee shall be entitled, at any sale pursuant to any
Lease or this Section 4.04, to credit against any purchase price bid at such
sale by the Security Trustee all or any part of the Unpaid Obligations secured
by the lien of this Security Agreement. In connection with any such sale, the
Mortgagee agrees to provide the Borrowers with at least ten Business Days’ prior
written notice of such sale, which notice shall, for the purposes of the Uniform
Commercial Code in effect in any applicable jurisdiction, be deemed to be
commercially reasonable and for purposes of the Cape Town Convention shall be
deemed to satisfy the requirement of “reasonable prior notice” specified in
Article 8(4) of the Convention.

 

(d)        In the event of any sale of the Mortgaged Property, or of any part
thereof, pursuant to any judgment or decree of any court or otherwise in
connection with the enforcement of any of the terms of this Security Agreement,
the Unpaid Obligations shall immediately become due and payable without
presentment, demand, protest or notice, all of which are hereby waived.

 

Section 4.05   Return of Aircraft, etc.

 

(a)        If an Event of Default shall have occurred and be continuing, at the
request of the Mortgagee, each Mortgagor shall promptly execute and deliver to
the Mortgagee such instruments of title and other documents as the Mortgagee may
deem necessary or advisable to enable the Mortgagee or an agent or
representative designated by the Mortgagee, at such time or times and place or
places as the Mortgagee may specify, to obtain possession of all or any part of
the Mortgaged Property to which the Mortgagee shall at the time be entitled
hereunder. If any Mortgagor shall for any reason fail to execute and deliver
such instruments and documents after such request by the Mortgagee, the
Mortgagee may:

 

 33 

[Security Agreement]

 

(i)        obtain a judgment conferring on the Mortgagee the right to immediate
possession and requiring such Mortgagor to execute and deliver such instruments
and documents to the Mortgagee, to the entry of which judgment such Mortgagor
hereby specifically consents to the fullest extent permitted by law; and

 

(ii)        pursue all or part of such Mortgaged Property wherever it may be
found and, in the event that a Lease Event of Default has occurred and is
continuing under any Lease, subject to applicable law, may enter any of the
premises of the Lessee under such Lease wherever such Mortgaged Property may be
or be supposed to be and search for such Mortgaged Property and take possession
of and remove such Mortgaged Property.

 

All expenses of obtaining such judgment or of pursuing, searching for and taking
such property shall, until paid, be secured by the Lien of this Security
Agreement.

 

(b)        Upon every such taking of possession, the Mortgagee may, from time to
time, at the expense of the Mortgaged Property, make all such reasonable
expenditures for maintenance, use, operation, preservation, storage, insurance,
leasing, control, management, disposition, modifications or alterations to and
of the Mortgaged Property, as it may deem proper. In each such case, the
Mortgagee shall have the right to maintain, use, operate, preserve, store,
insure, lease, control, manage, dispose of, modify or alter the Mortgaged
Property and to carry on the business and to exercise all rights and powers of
any Mortgagor relating to the Mortgaged Property, as the Mortgagee shall deem
best, including the right to enter into any and all such agreements with respect
to the maintenance, use, operation, preservation, storage, insurance, leasing,
control, management, disposition, modification or alteration of the Mortgaged
Property or any part thereof as the Mortgagee may reasonably determine, and the
Mortgagee shall be entitled to collect and receive directly all tolls, rents
(including Rent), revenues, issues, income, products and profits of the
Mortgaged Property and every part thereof, except Excluded Payments, without
prejudice, however, to the right of the Mortgagee under any provision of this
Security Agreement to collect and receive all cash held by, or required to be
deposited with, the Mortgagee hereunder. Such tolls, rents (including Rent),
revenues, issues, income, products and profits shall be applied to pay the
reasonable expenses of the maintenance, use, operation, preservation, storage,
insurance, leasing, control, management, disposition, improvement, modification
or alteration of the Mortgaged Property and of conducting the business thereof,
and to make all payments which the Mortgagee may be required or may elect to
make, if any, for taxes, assessments, insurance or other proper charges upon the
Mortgaged Property or any part thereof (including the employment of engineers
and accountants to examine, inspect and make reports upon the properties and
books and records of the Mortgagor), and all other payments which the Mortgagee
may be required or authorized to make under any provision of this Security
Agreement, as well as just and reasonable compensation for the services of the
Mortgagee, and of all persons properly engaged and employed by the Mortgagee
with respect hereto.

 

 34 

[Security Agreement]

 

Section 4.06   Remedies Cumulative.  Each and every right, power and remedy
given to the Mortgagee specifically or otherwise in this Security Agreement
shall be cumulative and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity
or by statute, including, without limitations and if applicable, any of the
remedies specified in the Cape Town Convention, and each and every right, power
and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee, and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
delay or omission by the Mortgagee in the exercise of any right, remedy or power
or in the pursuance of any remedy shall impair any such right, power or remedy
or be construed to be a waiver of any default on the part of any Mortgagor or
any Lessee or to be an acquiescence therein.

 

Section 4.07   Discontinuance of Proceedings.  In case the Mortgagee shall have
instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case each
Mortgagor, the Mortgagee and each Lessee shall, subject to any determination in
such proceedings, be restored to their former positions and rights hereunder
with respect to the Mortgaged Property, and all rights, remedies and powers of
the Mortgagee shall continue as if no such proceedings had been instituted.

 

Section 4.08   Waiver of Past Defaults.  The Mortgagee may waive any past
default hereunder and its consequences and upon any such waiver such default
shall cease to exist and any Event of Default arising therefrom shall be deemed
to have been cured for every purpose of all Loan Operative Documents, but no
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon; provided, that in the absence of written instructions from
all the Participants, the Mortgagee shall not waive any default (i) in the
payment of the unpaid Original Amount, interest, Liquidity Breakage, LIBOR
Breakage, Swap Breakage Loss and other amounts due under any Loan Certificate
then outstanding, or (ii) in respect of a covenant or provision hereof which,
under Article VIII hereof, cannot be modified or amended without the consent of
each Secured Party.

 

Section 4.09   Appointment of Receiver.  If an Event of Default shall have
occurred and be continuing the Mortgagee shall, as a matter of right, be
entitled to the appointment of a receiver (who may be the Mortgagee or any
successor or nominee thereof) for all or any part of the Mortgaged Property,
whether such receivership be incidental to a proposed sale of the Mortgaged
Property or the taking of possession thereof or otherwise, and each Mortgagor
hereby consents to the appointment of such a receiver and will not oppose any
such appointment. Any receiver appointed for all or any part of the Mortgaged
Property shall be entitled to exercise all the rights and powers of the
Mortgagee with respect to the Mortgaged Property.

 

 35 

[Security Agreement]

 

Section 4.10   Mortgagee Authorized to Execute Bills of Sale, etc.  Each
Mortgagor irrevocably appoints the Mortgagee its true and lawful
attorney-in-fact in its name and stead and on its behalf for the purpose of
effectuating any sale, assignment, transfer or delivery for the enforcement of
the lien of this Security Agreement, whether pursuant to foreclosure or power of
sale, assignments and other instruments as may be necessary or appropriate, with
full power of substitution, each Mortgagor hereby ratifying and confirming all
that such attorney or any substitute shall lawfully do by virtue hereof.
Nevertheless, if so requested by the Mortgagee or any purchaser, each Mortgagor
shall ratify and confirm any such sale, assignment, transfer or delivery, by
executing and delivering to the Mortgagee or such purchaser all bills of sale,
assignments, releases and other proper instruments to effect such ratification
and confirmation as may be designated in any such request.

 

Section 4.11   Slovenian Mortgage.  Notwithstanding anything to the contrary set
forth herein, in the Slovenian Mortgage or in the other Loan Operative
Documents, the Adria Borrower hereby acknowledges and agrees that (i) as a
result of requirements of Slovenian law, Norddeutsche Landesbank Girozentrale,
New York Branch, as mortgagee (the “Slovenian Mortgagee”) is acting as the
mortgagee under the Slovenian Mortgage in lieu of the Security Trustee and (ii)
the rights and remedies in favor of the Slovenian Mortgagee under the Slovenian
Mortgage, and the method pursuant to which the Slovenian Mortgagee may enforce
such rights and remedies as set forth in the Slovenian Mortgage, does not cut
across, conflict with or detract from any of the rights and remedies in favor of
the Security Trustee in respect of the Adria Aircraft set forth herein or in the
other Loan Operative Documents (other than the Slovenian Mortgage).

 

ARTICLE V

 

PAYMENTS FROM MORTGAGED PROPERTY ONLY

 

Section 5.01   Payments from Mortgaged Property Only.  Except as otherwise
expressly provided in the next succeeding sentence of this Section 5.01, all
payments to be made by a Mortgagor under the Operative Documents shall be made
only from the income and the proceeds from the Collateral only to the extent
that such Mortgagor shall have sufficient income or proceeds from the Collateral
to enable such Mortgagor to make payments in accordance with the terms hereof.
Each holder of a Loan Certificate, by its acceptance of a Loan Certificate, and
the Security Trustee, each agrees that it will look solely to the income and
proceeds from the Mortgaged Property to the extent available for distribution to
it as above provided in respect of any obligation of any Mortgagor hereunder.

 

ARTICLE VI

 

CERTAIN RIGHTS OF MORTGAGOR

 

Section 6.01   Certain Rights of Mortgagor.  Notwithstanding any other
provisions of this Security Agreement, including the Granting Clause, but
subject to Section 8.01, the following rights shall be reserved to each
Mortgagor (as separate and independent rights) to the extent described herein:

 

(a)        at all times each Mortgagor and the Mortgagee shall each have the
right (i) to receive from any Lessee all notices, certificates, reports,
filings, opinions of counsel and other documents and all information which they
are permitted or required to give or furnish pursuant to any Operative Document
and (ii) to retain any rights with respect to insurance maintained for its own
account;

 

 36 

[Security Agreement]

 

(b)        so long as no Event of Default shall have occurred and be continuing,
each Mortgagor shall have the right (A) together with the Mortgagee (consent of
both being required except in the case of clause (iii) below) (i) to approve as
satisfactory any accountants, inspectors, engineers or counsel to render
services for or issue opinions to any Mortgagor pursuant to express provisions
of the Lease Operative Documents, (ii) to grant such consents, approvals and
waivers as may be requested under the Lease Operative Documents, (iii) subject
to Section 5.1(k) of the Credit Agreement, to exercise inspection rights
pursuant to any Lease (provided that if a Lease Event of Default shall have
occurred and be continuing, any Mortgagor shall be permitted to exercise rights
of inspection so long as such inspection does not interfere with Mortgagee’s
exercise of its rights) and (iv) to direct the application of any insurance
proceeds payable in connection with the relevant Lease and (B) exclusive of the
Mortgagee, to agree to any matter relating to Day-to-Day Operations;

 

(c)        each Mortgagor shall have the non-exclusive right, as lessor, to seek
specific performance of the covenants of any Lessee under any Lease relating to
the protection, insurance, maintenance, possession and use of any Aircraft, and
to maintain separate insurance with respect to such Aircraft (provided that no
such insurance impairs or reduces coverage under any insurance required to be
maintained by such Lessee under such Lease); and

 

(d)        at all times each Mortgagor shall have the right, to the exclusion of
the Mortgagee, to demand, collect, sue for or receive the payment of Excluded
Payments due and payable to it.

 

Notwithstanding anything to the contrary contained herein (including this
Section 6.01), the Mortgagee shall have the right, to the exclusion of the
Mortgagors, to (A) subject to Sections 4.03(a) and 4.03(b), declare any Lease to
be in default and (B) subject only to the provisions of Section 4.04(a), to
exercise the remedies set forth in any Lease (other than in connection with
Excluded Payments, any maintenance reserves or supplemental rent payable under a
Lease and any security deposit payable under a Lease) at any time that both a
Lease Event of Default thereunder and an Event of Default shall have occurred
and be continuing.

 

ARTICLE VII

 

REPLACEMENT ENGINES

 

Section 7.01   Replacement Engines.  At any time that an Engine is to be
replaced under any Lease, the Mortgagee (upon full compliance by the Lessee
under such Lease with the requirements of such Lease and execution and delivery
by the Lessor or the Borrower, as the case may be, under such Lease of an
instrument in form and substance reasonably satisfactory to Mortgagee subjecting
such Replacement Engine to the Lien hereof) shall at the request of any Lessor
execute and deliver to such Lessor or Borrower, as the case may be, an
appropriate instrument releasing such Engine from the Lien of this Security
Agreement; provided however, if any Lease does not provide for the replacement
of Engines thereunder, then such Lessor or Borrower, as the case may be,
thereunder may, upon 15 days’ prior written notice to the Mortgagee, replace
such Engine with a Replacement Engine subjected to the Lien hereof without the
Mortgagee’s consent and may request that the Mortgagee execute and deliver to
such Lessor or Borrower, as the case may be, an appropriate instrument releasing
such Engine from the Lien of this Security Agreement so long as the following
conditions are satisfied at the time of replacement:

 

 37 

[Security Agreement]

 

(a)          no Event of Default or Lease Event of Default shall have occurred
and be

continuing;

 

(b)        such Replacement Engine shall be free and clear of all Liens (other
than Lessor Liens arising pursuant to the Loan Operative Documents);

 

(c)        such Replacement Engine shall be of the same make and model as the
Engine being replaced (or an engine of the same manufacturer of a comparable or
an improved model and suitable for installation and use on the related Airframe
with the other Engine installed thereon) and shall have a value, utility and
remaining useful life at least equal to the Engine to be replaced thereby;

 

(d)        such Lessor or Borrower, as the case may be, shall have all Aircraft
Documents required by any applicable Aviation Authority in respect of such
Replacement Engine; and

 

(e)        such Lessor or Borrower, as the case may be, shall (i) execute and
deliver a Security Agreement Supplement with respect to such Replacement Engine,
(ii) cause such Replacement Engine to be subjected to the Local Law Mortgage (if
any) in respect of the Airframe on which such Replacement Engine shall be
installed and (iii) if applicable, cause the international interests of this
Security Agreement as supplemented by such Security Agreement Supplement and
such Local Law Mortgage (if any) to be registered on the International Registry.

 

ARTICLE VIII

 

SUPPLEMENTS AND AMENDMENTS TO THIS SECURITY

AGREEMENT AND OTHER DOCUMENTS

 

Section 8.01   Instructions of Majority; Limitations.

 

(a)        No Mortgagor shall (i) enter into any written amendments or
supplements to any Lease or the other Lease Operative Documents in respect of
such Lease or to any Residual Value Guarantee, (ii) permit the subleasing of the
Aircraft by the Lessee (beyond that which is expressly permitted by the terms of
the Lease) or (iii) deregister or reregister any Aircraft from the register
maintained by the Aviation Authority in the State of Registration for such
Aircraft, in each case without the prior written consent of the Mortgagee (such
consent not to be unreasonably withheld or delayed). Provided that the
conditions precedent to the Drawdown Date in respect of the 19003 Aircraft are
satisfied or waived in accordance with Section 3.2 of the Credit Agreement, the
Mortgagee hereby agrees to consent to that certain sublease of that certain
Engine bearing manufacturer’s serial number 194975 dated October 25, 2018
between Air Nostrum Lineas Aereas del Mediterraneo SA, as sublessor, and
Mediterranean Aviation Operations Company Limited, as sublessee.

 

 38 

[Security Agreement]

 

(b)        The Mortgagee agrees for the benefit of the Secured Parties that it
shall not enter into any written amendment, waiver or modification of,
supplement or consent to this Security Agreement, any Lease (other than as set
forth in Section 7.01 hereof), the Credit Agreement or any other agreement
included in the Mortgaged Property, unless such supplement, amendment, waiver,
modification or consent is consented to in writing by all or such number of the
Secured Parties as is specified in Section 8.02.

 

Section 8.02   Amendments.  At any time and from time to time, the Mortgagee
(but only on the written request of the Required Participants) may enter into
such written amendment of or supplement to any Lease or any other Granting
Clause Document or any other Operative Document to which it is party, as may be
specified in such request; provided that (A) no modification, supplement or
waiver shall, unless by an instrument signed by all of the Participants or by
the Agent acting with the consent of all of the Participants: (i) increase, or
extend the term of any of the Commitments, or extend the time or waive any
requirement for the reduction or termination of any of the Commitments, (ii)
extend the date fixed for the payment of principal of or interest on any Loan or
any fee under the Loan Operative Documents, (iii) reduce the amount of any
payment of principal, (iv) reduce the rate at which interest is payable thereon
or any fee is payable to the Secured Parties under the Loan Operative Documents,
(v) alter the terms of this Section 8.02, (vi) alter the rights or obligations
of the Borrowers to prepay any Loan, (vii) modify the definition of the term
“Required Participants” or of the term, or modify in any other manner the number
or percentage of the Participants required to make any determinations or waive
any rights hereunder or to modify any provision hereof , (viii) modify the
definitions of “Event of Default”, “Debt Rate”, “Loan Operative Documents”,
"Liquidity Breakage", "Swap Breakage Loss" and "LIBOR Breakage", (ix) release
any of the Mortgaged Property or Pledged Collateral (other than as expressly
provided by the Loan Operative Documents) or (x) modify any Section of Article
III of this Security Agreement and (B) no modification of any provision relating
to the Swap Counterparty may be made without the prior written consent of the
Swap Counterparty.

 

Section 8.03   Action Upon Instructions.  (a) Upon the written instructions at
any time and from time to time of the Required Participants, the Mortgagee shall
take such of the following actions as may be specified in such instructions: (i)
exercise such election or option, or make such decision or determination, or
give such notice, consent, waiver or approval or exercise such right, remedy or
power or take such other action hereunder or under any other Operative Document
or in respect of any part or all of the Mortgaged Property as shall be specified
in such instructions and otherwise permitted pursuant to the Operative
Documents; (ii) take such action with respect to, or to preserve or protect, the
Mortgaged Property (including the discharge of Liens) as shall be specified in
such instructions and as are consistent with this Security Agreement and the
other Operative Documents; and (iii) take such other action in respect of the
subject matter of this Security Agreement as is consistent with the terms of
this Security Agreement and any Lease and the other Operative Documents.

 

(a)        If any Event of Default shall have occurred and be continuing, on
request of the Required Participants, subject to Section 4.03, the Mortgagee
shall exercise such remedies under any Lease as shall be specified in such
request.

 

 39 

[Security Agreement]

 

(b) Any Participant, with the consent of the Required Participants, may itself,
or the Required Participants may direct the Security Trustee to, make the
expenditures contemplated by Section 4.05 hereof. No Participant shall otherwise
have the right to reimbursement from the Mortgaged Property.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01   Termination of Security Agreement; Release of Liens .  (a) Upon
(or at any time after) payment in full of the Original Amount of and interest on
and all other amounts due under all Loan Certificates and provided that (x) no
Default or Event of Default shall have occurred and be continuing and (y) there
shall then be no other Secured Obligations then due to the Security Trustee, the
Participants, the Swap Counterparty and the Mortgagee hereunder or under the
Credit Agreement, the Mortgagors shall direct the Mortgagee to execute and
deliver to or as directed in writing by the Mortgagors an appropriate instrument
releasing the Aircraft and the Engines from the Lien of this Security Agreement
and releasing the Leases, and other Mortgaged Property from the assignment and
pledge thereof hereunder and the Mortgagee shall execute and deliver such
instrument as aforesaid and give written notice thereof to each Lessee;
provided, that this Security Agreement shall earlier terminate and this Security
Agreement shall be of no further force or effect upon any sale or other final
disposition by the Mortgagee of all property constituting part of the Mortgaged
Property and the final distribution by the Mortgagee of all monies or other
property or proceeds constituting part of the Mortgaged Property in accordance
with the terms hereof. Except as aforesaid otherwise provided, this Security
Agreement and the trusts created hereby shall continue in full force and effect
in accordance with the terms hereof.

 

(b)        Upon (or at any time after) payment in full of the principal amount
of and interest on and all other amounts due under all Loan Certificates related
to a Mortgagor’s Aircraft and provided that no Default or Event of Default shall
have occurred and be continuing, a Mortgagor or the Mortgagors (as applicable)
may direct the Mortgagee to execute and deliver to or as directed in writing by
such Mortgagor an appropriate instrument releasing such Aircraft and the Engines
associated therewith from the Lien of this Security Agreement and releasing the
relevant Lease or Leases (as applicable) in respect of such Aircraft, and other
Mortgaged Property, to the extent related to such Aircraft, from the assignment
and pledge thereof hereunder and the Mortgagee shall execute and deliver such
instrument as aforesaid and give written notice thereof to the relevant Lessee.

 

Section 9.02   No Legal Title to Mortgaged Property in Participants.  No holder
of a Loan Certificate shall have legal title to any part of the Mortgaged
Property. No transfer, by operation of law or otherwise, of any Loan Certificate
or other right, title and interest of any Security Trustee in and to the
Mortgaged Property or hereunder shall operate to terminate this Security
Agreement or entitle such holder or any successor or transferee of such holder
to an accounting or to the transfer to it of any legal title to any part of the
Mortgaged Property.

 

 40 

[Security Agreement]

 

Section 9.03   Sale of Aircraft by Mortgagee Is Binding.  Any sale or other
conveyance of the Mortgaged Property, or any part thereof (including, without
limitation, any part thereof or interest therein), by the Mortgagee made
pursuant to the terms of this Security Agreement and the other Operative
Documents shall bind the Participants and shall be effective to transfer or
convey all right, title and interest of the Mortgagee, each Mortgagor and such
holders in and to such Mortgaged Property or part thereof. No purchaser or other
grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by the Mortgagee.

 

Section 9.04   Security Agreement for Benefit of Mortgagors, Mortgagee and
Holders of Loan Certificates.  Except as expressly provided in Section 9.05
hereof, nothing in this Security Agreement, whether express or implied, shall be
construed to give any person other than the Mortgagors, the Mortgagee, the Swap
Counterparty and the Participants, any legal or equitable right, remedy or claim
under or in respect of this Security Agreement.

 

Section 9.05   No Action Contrary to Lessee’s Rights Under any
Lease.  Notwithstanding any of the provisions of this Security Agreement to the
contrary, and so long as no Lease Event of Default shall have occurred and be
continuing under any Lease or unless compelled to do so by any applicable law,
neither the Mortgagee nor any Mortgagor will take any action contrary to any
Lessee’s rights under any Lease, including the right to possession and use of,
and the quiet enjoyment of, the Aircraft subject to such Lease. Each of the
Mortgagors and the Mortgagee agree that each Lessee is an intended third party
beneficiary of this Section 9.05.

 

Section 9.06   Notices; Payments.

 

(a)        Unless otherwise expressly specified or permitted by the terms
hereof, all notices, requests, demands, authorizations, directions, consents,
waivers or documents provided or permitted by this Security Agreement to be
made, given, furnished or filed shall be in writing, and delivered as specified
in Section 7.1 of the Credit Agreement.

 

(b)        All payments to be made under this Security Agreement shall be at the
accounts of the Mortgagee or the Borrowers as set forth in Schedule I to the
Credit Agreement.

 

Section 9.07   Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction, shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.08   No Oral Modification or Continuing Waivers.  No term or provision
of this Security Agreement or the Loan Certificates may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party or other person against whom enforcement of the change, waiver,
discharge or termination is sought; and any waiver of the terms hereof or of any
Loan Certificate shall be effective only in the specific instance and for the
specific purpose given.

 

Section 9.09   Successors and Assigns .  All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the parties
hereto and the permitted successors and assigns of each, all as herein provided.
Any request, notice, direction, consent, waiver or other instrument or action by
any Security Trustee shall bind the successors and assigns of such Security
Trustee.

 

 41 

[Security Agreement]

 

Section 9.10   Headings.  The headings of the various Articles and sections
herein and in the table of contents hereto are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.

 

Section 9.11   Governing Law; Counterpart Form.  THIS SECURITY AGREEMENT SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF
LAW OTHER THAN SECTION 5-1401 AND SECTION 5 -1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. THIS SECURITY AGREEMENT IS BEING DELIVERED IN THE STATE OF NEW
YORK. This Security Agreement may be executed by the parties hereto in separate
counterparts (or upon separate signature pages bound together into one or more
counterparts), each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

Section 9.12   Concerning Prospective International Interests.  To the extent a
prospective international interest or a prospective assignment of associated
rights, if any, is created or vested as contemplated hereby, the parties hereto
agree that such prospective international interest or prospective assignment of
associated rights, if any, will become an international interest or an
assignment of associated rights, as the case may be, upon the execution and
delivery by all parties of this Security Agreement and the Security Agreement
Supplement.

 

Section 9.13   Contractual Bail-In.  Section 7.15 of the Credit Agreement is
hereby incorporated by reference.

 

[Remainder of this page intentionally left blank.]

 

 42 

[Security Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective officers or attorneys in fact thereof duly
authorized as of the day and year first above written.

 

  WILMINGTON TRUST COMPANY, as   Security Trustee,   as Mortgagee

 

  By: /s/ Robert P. Hines Jr.   Name: Robert P. Hines Jr.   Title: Vice
President

 

 

[Security Agreement]

 

  ACY SN 19002 LIMITED, as a Mortgagor

 

  By: /s/ Barry Mills   Name: Barry Mills   Title: Director

 

  ACY SN 19003 LIMITED, as a Mortgagor

 

  By: /s/ Barry Mills   Name: Barry Mills   Title: Director

 

 

[Security Agreement]

 

  ACY E-175 LLC, as a Mortgagor       By: AeroCentury Corp., its Manager

 

  By: /s/ Toni M. Perazzo   Name: Toni Perazzo   Title: SVP Finance

 

  ACY SN 15129 LLC, as a Mortgagor       By: AeroCentury Corp., its Manager

 

  By: /s/ Toni M. Perazzo   Name: Toni Perazzo   Title: SVP Finance

 

 

[Security Agreement]

 

EXHIBIT A

 

SECURITY AGREEMENT SUPPLEMENT AND JOINDER AGREEMENT (MSN [_____]), dated
________, _____ (herein called the “Security Agreement Supplement”) of [_______]
(the “Mortgagor”), to WILMINGTON TRUST COMPANY, as Security Trustee, as
Mortgagee under the Security Agreement referred to below (“Mortgagee”).

 

WHEREAS, the Security Agreement, dated as of February __, 2019 (the “Security
Agreement”; capitalized terms used herein without definition shall have the
meanings specified therein), between, inter alios, the Mortgagor and the
Mortgagee, provides for the execution and delivery of a supplement thereto
substantially in the form hereof, which shall particularly describe the
Aircraft, and shall specifically mortgage such Aircraft to the Mortgagee.

 

NOW, THEREFORE, this Security Agreement Supplement Witnesseth, that to secure
(i) the prompt payment of the principal, Liquidity Breakage, LIBOR Breakage,
Swap Breakage Loss, interest on, and all other amounts due with respect to, all
Loan Certificates from time to time outstanding hereunder according to their
tenor and effect and to secure the performance and observance by the Mortgagor
of all the agreements, covenants and provisions contained herein and in the
Credit Agreement, the Loan Certificates and the other Loan Operative Documents,
for the benefit of the Security Trustee, the Agent, the Swap Counterparty and
the Participants and the prompt payment of all amounts from time to time owing
under the Credit Agreement and the other Loan Operative Documents to the
Security Trustee, the Agent, the Swap Counterparty and the Participants by the
Mortgagor, and (ii) each of the Swap Obligations, and for the uses and purposes
and subject to the terms and provisions hereof, and in consideration of the
premises and of the covenants herein contained, the acceptance of the Loan
Certificates by the holders thereof, and for other good and valuable
consideration the receipt and adequacy whereof are hereby acknowledged, the
Mortgagor does hereby grant, bargain, sell, assign, transfer, convey, mortgage,
pledge and confirm, unto the Mortgagee, its successors and assigns, for the
security and benefit of the Participants and the Swap Counterparty, a security
interest in and mortgage lien on all right, title and interest of the Mortgagor
in, to and under the following described property:

 

AIRFRAME

 

One Airframe Identified as follows:

 

        Registration   Manufacturer’s Manufacturer   Model   Mark   Serial
Number                                          

 

together with all Parts of whatever nature, which are from time to time
incorporated or installed in or attached to or removed from said aircraft.

 

Exhibit A

Page 1 

[Security Agreement]

 

AIRCRAFT ENGINES

 

Two aircraft engines, each of which engines having at least 1750 lbs. of thrust
or its equivalent of such horsepower, identified as follows:

 

        Manufacturer’s Manufacturer   Model   Serial Number                    
         

 

together with all Parts of whatever nature, which are from time to time
incorporated or installed in or attached to or removed from such engines.

 

For purposes of the International Registry, manufacturer and model references
for (i) the Airframe shall be “[______]” and “[______]”, respectively, and (ii)
each Engine shall be “[______]” and “[______]”, respectively, which constitute
the airframe manufacturer’s and the engine manufacturer’s name and respective
generic model designations for such Airframe and Engines (as required by the
International Registry regulations).

 

Together with all Aircraft Documents maintained in respect of the Aircraft.

 

As further security for the obligations referred to above and secured by the
Security Agreement and hereby, the Mortgagor has granted, bargained, sold,
assigned, transferred, conveyed, mortgaged, pledged and confirmed, and does
hereby grant, bargain, sell, assign, transfer, convey, mortgage, pledge and
confirm, unto the Mortgagee, its successors and assigns, for the security and
benefit of the Participants, all of the right, title and interest of the
Mortgagor in, to and under the Lease, the Lease Operative Documents and any
Residual Value Guarantee, if applicable, with respect to the Aircraft (as more
particularly described in Annex A hereto).

 

Notwithstanding any provision hereof, no Excluded Payments and no maintenance
reserves, security deposits or supplemental rent payable under a Lease shall
constitute security for any of the aforementioned obligations.

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Mortgagee,
its successors and assigns, in trust for the equal and proportionate benefit and
security of the Security Trustee and the Participants, without any preference,
distinction or priority of any one Loan Certificate over any other Loan
Certificate by reason of priority of time of issue, sale, negotiation, date of
maturity thereof or otherwise for any reason whatsoever, and for the uses and
purposes and in each case subject to the terms and provisions set forth in the
Security Agreement.

 

[The location of the Mortgagor for purposes of Article 9 of the New York Uniform
Commercial Code is [________]].

 

This Security Agreement Supplement shall be construed as supplemental to the
Security Agreement and shall form a part of the Security Agreement and the
Security Agreement is hereby incorporated by reference herein and is hereby
ratified, approved and confirmed.

 

Exhibit A

Page 2 

[Security Agreement]

 

This Security Agreement Supplement shall in all respects be governed by, and
construed in accordance with, the internal laws of the State of New York without
reference to principles of conflicts of law other than Section 5-1401 and
Section 5-1402 of the New York General Obligations Law. This Security Agreement
Supplement is being delivered in the State of New York.

 

AND, FURTHER, the Mortgagor hereby acknowledges that the Aircraft referred to in
this Security Agreement Supplement is included in the property of the Mortgagor
covered by all the terms and conditions of the Security Agreement.

 

AND, FURTHER, the Mortgagor hereby becomes a party to the Security Agreement,
and shall be, for all purposes, a “Mortgagor” thereunder as if it were an
original party thereto. The Mortgagor hereby (i) represents that the
representations and warranties set forth in Section 4.1 of the Credit Agreement
are true and correct with respect to it as though made on the date of this
Security Agreement Supplement, except to the extent that such representations
and warranties relate to a date prior to this Security Agreement Supplement and
(ii) agrees to perform the covenants set forth in Section 5.1 of the Credit
Agreement, in each case as if Sections 4.1 and 5.1 of the Credit Agreement were
incorporated in this Security Agreement Supplement mutatis mutandis.

 

AND, FURTHER, the Mortgagor hereby acknowledges and accepts, and shall be bound
by the provisions set forth in Section 7.15 of the Credit Agreement as if
Section 7.15 were incorporated in this Security Agreement Supplement.

 

*      *      *

 

Exhibit A

Page 3 

[Security Agreement]

 

IN WITNESS WHEREOF , the Mortgagor has caused this Security Agreement Supplement
and Joinder Agreement (MSN [_____]) to be duly executed by one of its officers
or attorneys in fact thereunto duly authorized, on the day and year first above
written.

 

  [_______], as Mortgagor

 

  By:       Name:     Title:

 

Exhibit A

Page 4 

[Security Agreement]

 

ANNEX A

 

Lease:

 

Lease Expiration Date:

 

Lessee:

 

Lease Operative Documents:

 

Lessee Parties:

 

Exhibit A

Page 5 

[Security Agreement]

 

EXHIBIT B

 

THIS LOAN CERTIFICATE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR PURSUANT TO THE SECURITIES LAWS OF ANY STATE.
ACCORDINGLY, THIS LOAN CERTIFICATE MAY NOT BE SOLD, UNLESS EITHER REGISTERED
UNDER THE ACT AND SUCH APPLICABLE STATE LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

 

[________________], AS BORROWER

 

LOAN CERTIFICATE

ISSUED IN CONNECTION WITH THE
[________] MODEL [________] AIRCRAFT BEARING
[________] REGISTRATION MARK [________]
AND MANUFACTURER’S SERIAL NUMBER [________]

 

No. __ Date: _______ __, 20__

 

$________

 

[______________] (herein called the “Borrower”), hereby promises to pay to
_______________, or the registered assignee thereof, the principal sum of
$__________ (the “Original Amount”), together with interest on the amount of the
Original Amount remaining unpaid from time to time from the date hereof until
paid in full at the Debt Rate (calculated on the basis of a year of 360 days and
actual number of days elapsed). The Original Amount of this Loan Certificate
shall be payable in monthly installments on the dates and in the corresponding
amounts set forth in Annex A hereto. Accrued but unpaid interest shall be due
and payable on each Payment Date in the amounts set forth in Annex A hereto.
Notwithstanding the foregoing, the final payment due on the Maturity Date shall
be in an amount sufficient to discharge in full the unpaid Original Amount and
all accrued and unpaid interest on, and any other amounts due under, this Loan
Certificate. Notwithstanding anything to the contrary contained herein, if any
date on which a payment under this Loan Certificate becomes due and payable is
not a Business Day then such payment shall not be made on such scheduled date
but shall be made on the immediately succeeding Business Day; provided that, if
such succeeding Business Day would fall in the next calendar month, then such
payment shall be made on the immediately preceding Business Day.

 

For purposes hereof, the term “Security Agreement” means the Security Agreement,
dated as of February __, 2019, between, inter alios , the Borrower and
Wilmington Trust Company, as Security Trustee (the “Mortgagee”), as the same may
be amended or supplemented from time to time. All other capitalized terms used
in this Loan Certificate and not defined herein shall have the respective
meanings assigned in the Security Agreement.

 

This Loan Certificate shall bear interest, payable on demand, at the Past Due
Rate (calculated on the basis of a year of 360 days and actual number of days
elapsed) on any overdue portion of the Original Amount, and (to the extent
permitted by applicable law) on overdue interest and any other amounts payable
hereunder which are overdue, in each case for the period the same is overdue.
Amounts shall be overdue if not paid when due (whether at stated maturity, by
acceleration or otherwise).

 

EXHIBIT B

Page 1 

[Security Agreement]

 

The Mortgagee shall maintain a Register for the purpose of registering transfers
and exchanges of Loan Certificates or at the office of any successor in the
manner provided in Section 2.07 of the Security Agreement.

 

The Original Amount and interest and other amounts due hereunder shall be
payable in Dollars in immediately available funds at the Mortgagee’s Office, or
as otherwise provided in the Security Agreement. Each such payment shall be made
on the date such payment is due and without any presentment or surrender of this
Loan Certificate.

 

The holder hereof, by its acceptance of this Loan Certificate, agrees that each
payment received by it hereunder shall be applied as provided in Section 2.05 of
the Security Agreement.

 

This Loan Certificate is one of the Loan Certificates referred to in the
Security Agreement which have been or are to be issued by the Borrower pursuant
to the terms of the Security Agreement. The Mortgaged Property is held by the
Mortgagee as security, in part, for the Loan Certificates. The provisions of
this Loan Certificate are subject to the Security Agreement. Reference is hereby
made to the Security Agreement for a complete statement of the rights and
obligations of the holder of, and the nature and extent of the security for,
this Loan Certificate and the rights and obligations of the holders of, and the
nature and extent of the security for, any other Loan Certificates executed and
delivered under the Security Agreement, and to all of which terms and conditions
in the Security Agreement each holder hereof agrees by its acceptance of this
Loan Certificate.

 

As provided in the Security Agreement and subject to certain limitations therein
set forth, this Loan Certificate is exchangeable for a like aggregate Original
Amount of Loan Certificates of different authorized denominations, as requested
by the holder surrendering the same; provided that in connection with any such
exchange, the Security Trustee shall indicate on the new Loan Certificate the
Payment Date through which payments on the Original Amounts have been made.

 

Prior to due presentment for registration of transfer of this Loan Certificate,
the Borrower and the Mortgagee shall treat the person in whose name this Loan
Certificate is registered as the owner hereof for all purposes, whether or not
this Loan Certificate be overdue, and none of the Borrower or the Mortgagee
shall be affected by notice to the contrary.

 

This Loan Certificate is subject to prepayment as provided in Sections 2.10 and
2.11 of the Security Agreement but not otherwise and to acceleration by the
Mortgagee as provided in Section 4.04 of the Security Agreement.

 

The holder hereof, by its acceptance of this Loan Certificate, agrees to be
bound by the terms of the Security Agreement and the Credit Agreement.

 

THIS LOAN CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

*      *      *



 

EXHIBIT B

Page 2 

[Security Agreement]



 

ANNEX A

TO

LOAN CERTIFICATE

 

Payment Date   Original Amount To Be Paid                  

 

EXHIBIT B

Page 3 

 

